--------------------------------------------------------------------------------


EXHIBIT 10.2






 












AMENDED AND RESTATED
COLLABORATION AGREEMENT


GENENTECH, INC. AND
IDEC PHARMACEUTICALS CORPORATION
 
 

 

1

--------------------------------------------------------------------------------





COLLABORATION AGREEMENT


THIS AMENDED AND RESTATED COLLABORATION AGREEMENT (this “Agreement) is made
effective as of the 19th day of June, 2003 (the "Restated Effective Date") by
and between IDEC Pharmaceuticals Corporation, a Delaware corporation having its
principal place of business at 3030 Callan Road, San Diego, California 92121
("IDEC") and GENENTECH, INC., a Delaware corporation having its principal place
of business at 1 DNA Way, South San Francisco, California 94080 ("Genentech"),
each on behalf of itself and its Affiliates. IDEC and Genentech are sometimes
referred to herein individually as a "Party" and collectively as the "Parties,"
and references to "IDEC" and "Genentech" shall include their respective
Affiliates.


RECITALS


1. Genentech and IDEC entered into that certain Collaboration Agreement dated as
of March 16, 1995 related to the development and commercialization of Licensed
Products, including without limitation C2B8 (the “Original Agreement”).


2. In the Original Agreement, IDEC granted to Genentech, and Genentech obtained,
rights to co-promote Licensed Products in the United States and Canada and to
develop and market Licensed Products in the rest of the world (excluding certain
Asian countries, which were added to the Original Agreement by amendment at a
later date).


3. Simultaneously with the execution of the Original Agreement, IDEC and
Genentech entered into a Preferred Stock Purchase Agreement (the "Stock Purchase
Agreement") of even date therewith, pursuant to which Genentech purchased $5
million of Preferred Stock of IDEC in accordance with the terms and conditions
thereof.


4. Simultaneously with the execution of the Original Agreement, IDEC and
Genentech entered into the Expression Technology License of even date therewith
granting Genentech rights to certain enabling technology (the "Expression
Technology License").


5. Following the execution of the Original Agreement, the Parties entered into a
first amendment to the Collaboration Agreement of November 30, 1995 (the “First
Amendment”) expanding Genentech’s rights to develop and market Licensed Products
in the world to include certain Asian countries.


6. Following the execution of the Original Agreement, the parties entered into
an amendment of June 15, 1998 (the "Second Amendment") approving the assignment
of certain rights of Genentech in Canada with respect to C2B8 to F. Hoffmann La
Roche Ltd.


7. The Parties desire to amend and restate the Original Agreement to include
certain additional products (“New Products”, as defined below) whose mechanism
of action is initiated by interaction with the CD20 B-cell determinant,
including without limitation the humanized molecule created by Genentech known
as G2H7, in each case on the terms and subject to the conditions set forth in
this Agreement.

2

--------------------------------------------------------------------------------





8. In an effort to be efficient in the drafting of this Agreement, the Parties
have elected to preserve substantial portions of the historical content of the
Original Agreement, the First Amendment and the Second Amendment in this
Agreement (with the expressed understanding that such content is not given any
renewed or additional meaning by its inclusion herein).


9. The Parties desire to coordinate the commercial efforts related to Licensed
Products with the development efforts related to New Products, and subsequently
to synchronize the commercial efforts and financial treatment of all Licensed
Products and New Products marketed by the Parties in the Co-Promotion Territory.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:




ARTICLE 1.
DEFINITIONS


Capitalized terms not otherwise defined herein have the meaning given them in
the Schedule of Master Definitions attached hereto as Appendix 1.


ARTICLE 2.
SCOPE OF COLLABORATION; DEVELOPMENT COSTS


2.1 Initial Licensed Product. The Parties will focus their initial efforts on
the development of C2B8 in the Field.


2.2 Y2B8 and In2B8 Option and Phase II Trial. If IDEC decides, or the Parties
mutually agree, to commence a Phase II Clinical Trial of IDEC's [*] ("Y2B8") and
IDEC's [*] ("In2B8") (the "Y2B8 Phase II Trial"), IDEC shall give notice,
including the number of evaluable patients, of such proposed Y2B8 Phase II Trial
(the "Y2B8 Phase II Notice") to Genentech. If Genentech notifies IDEC within
sixty (60) days of receipt of the Y2B8 Phase II Notice that it intends to
participate with IDEC in the Y2B8 Phase II Trial, then Genentech shall bear
[*]of the costs of the Y2B8 Phase II Trial up to a maximum Genentech
contribution of [*]. Once Genentech has reached its maximum contribution, [*]
for the Y2B8 Phase II Trial in excess of this amount shall be borne 100% by
IDEC. If IDEC does not receive timely notice from Genentech of its intention to
participate in the Y2B8 Phase II Trial, then IDEC may proceed with the Y2B8
Phase II Trial provided that IDEC shall bear the cost of the Y2B8 Phase II
Trial. Upon completion of the Y2B8 Phase II Trial and delivery to Genentech of a
final report with respect thereto, Genentech shall have 120 days to exercise an
option to include Y2B8 and In2B8 as Licensed Products (the "Y2B8 Option"). The
Y2B8 Option shall be exercisable by written notice to IDEC ("Notice of
Y2B8/In2B8 Exercise") together with payment in the amount of [*] (the "Option
Fee"). Notwithstanding the foregoing, if Genentech shall have elected to
participate with IDEC in the Y2B8 Phase II Trial and contribute up to [*] toward
the costs of such Y2B8 Phase II Trial, then the Option Fee shall be reduced to
[*]. Within 60 days of the Notice of Y2B8/1n2B Exercise, the Parties shall agree
upon the terms and conditions governing the development and commercialization of
products derived

3

--------------------------------------------------------------------------------



from Y2B8 and In2B8, taking into account the commercial value of Y2B8 and In2B
relative to C2B8. In any event, no later than publication of the Pivotal Phase
III Clinical Trial results of C2B8, the Parties shall discuss in good faith the
initiation of the Y2B8 Phase II Trial.


2.3 Development Costs for C2B8.


(a) Except as set forth below, or unless otherwise agreed to in writing by
Genentech, IDEC shall bear all costs for development and obtaining Regulatory
Approval of C2B8 in the Field in the Co-Promotion Territory through the date of
Regulatory Approval of C2B8 in the United States, including but not limited to
certain manufacturing process improvements for the current production process
and using the existing cell line. Genentech agrees, however, that it shall bear
the costs of the following development activities incurred in connection with
C2B8 through the date of the first Regulatory Approval in the United States:


(i) accelerated product stability studies conducted by Genentech as set forth in
Appendix I of the Development Plan and, if a replacement formulation is deemed
necessary by the JDC, reasonable assistance for development of such formulation
and attendant studies;


(ii) assistance with assays as set forth in Appendix I to the Development Plan;


(iii) assistance provided by [*] or equivalents from Genentech, deployed at the
direction of the persons designated by the JDC to supervise the Pivotal Phase
III Clinical Trial; and


(iv) the process development and manufacturing approvals of a reamplified
cell-line or the current cell-line if a reamplified cell-line scale-up is not
feasible as specified in Section 8.1.


(b) Subject to Section 2.7 and Section A.11 of Exhibit A, all Development Costs
for Licensed Products incurred by the Parties for development or marketing in
the Co-Promotion Territory after the first Regulatory Approval for C2B8 in the
United States shall be charged against Operating Profits (or Losses).


(c) Subject to Section A.11 of Exhibit A, Genentech shall bear all Development
Costs for Licensed Products for development or marketing in the Field in the
Licensed Territory, unless otherwise agreed in writing by the Parties.


2.4 Initial New Product.  From and after the date of the payment in Section
7.1(b)(i), G2H7 shall be deemed a New Product, the development and
commercialization of which shall be governed by this Agreement. Following the
Restated Effective Date, the Parties shall focus their initial efforts with
regard to New Products on the development of G2H7 in the Field in the
Co-Promotion Territory.


2.5 IDEC’s Rights Regarding New Products Other Than G2H7.


(a) Opt-in Notice for New Products Other Than G2H7. For so long as the Parties
are entitled to receive a share of Operating Profits or Losses on any Franchise
Product hereunder, Genentech agrees to keep IDEC informed as to the existence of
research and/or development

4

--------------------------------------------------------------------------------



activities regarding Potential New Products other than G2H7. With respect to [*]
Potential New Products and Genentech Potential New Products, within thirty (30)
days of the date that Genentech’s portfolio planning committee (or successor
committee or process thereto, “PPC”) makes a formal decision, as recorded in the
minutes of the relevant PPC meeting, to commence clinical development of such a
Potential New Product (or a similar development decision is made as part of any
successor process), Genentech shall provide IDEC with the same development
assessment package that was provided to the PPC as the basis of its development
decision (or otherwise reviewed in connection with such decision), including an
identification as to whether such product is a [*] Potential New Product [*]
Potential New Product. Without limiting the foregoing, such development
assessment package shall include a summary of the preclinical data and the
proposed Development Plan including proposed clinical study designs,
manufacturing cost estimates, timelines, program cost, target product
profile(s), and market forecast. With respect to [*] Potential New Products, [*]
Genentech will provide to IDEC a summary of Genentech’s rights (and IDEC’s
potential rights) to develop and commercialize such [*] Potential New Product,
as well as relevant information about the product, including preclinical and
clinical data and reports [*].


(b) Exercise of Opt-In by IDEC. IDEC shall have sixty (60) days from the date of
Genentech's notice to IDEC of the availability of a Potential New Product to
provide written notice to Genentech that it elects to participate in the
development and commercialization of such Potential New Product. In order for
IDEC to preserve any rights under Section 2.5(c) with respect to Genentech
Potential New Products, notice of an election to not opt-in with respect to such
product under this Section 2.5(b) must be provided to Genentech within such
sixty (60) day period.


 
(i) Genentech Potential New Products. Within ten (10) days following an election
to participate in a Genentech Potential New Product, IDEC shall pay Genentech
the opt-in fee set forth in Section 7.1(b)(ii) or (iii), as the case may be.
From and after the date of the payment of such fee, such Genentech Potential New
Product shall be deemed a New Product under this Agreement, and IDEC shall have
the right to participate with Genentech with respect to such product [*] New
Product.
 
(ii) [*] Potential New Products. For a period of thirty (30) days following an
election by IDEC to participate in an [*] Potential New Product, Genentech and
IDEC shall use good faith efforts to agree upon the amount of the opt-in fee
IDEC shall pay in order to obtain the right to include such [*] Potential New
Product as a New Product hereunder; such amount to be in any event [*] cost of
such product attributable to rights in the United States. In determining such
cost, the Parties shall take into consideration [*] in developing such product
to such stage, including without limitation any [*]. If the Parties are unable
to agree upon the amount of the opt-in fee for such [*] Potential New Product,
either Party may, by written notice to the other, have such matter referred to
an independent investment banker, mutually agreeable to both Parties, to
determine the amount of such opt-in fee; such determination to be binding upon
both Parties. Within ten (10) days following the Parties agreement upon, or the
independent investment banker’s determination of, such opt-in fee, IDEC shall
pay Genentech such amount. From and after the date of the payment of such fee,
such Potential New Product shall be deemed a New Product under this Agreement,
and:

5

--------------------------------------------------------------------------------



 
(1) IDEC shall have the right to participate with Genentech with respect to such
product in the United States [*]; or
 
(2) to the extent that Genentech was able at the time of Genentech’s [*] in the
development and commercialization activities with [*] participate in the
development and commercialization [*].
 
Notwithstanding anything to the contrary in this Agreement, it is understood and
agreed that, with respect to [*] Potential New Products for which IDEC has
timely opted-in and paid the opt-in fee hereunder, Genentech is under no
obligation under this Agreement to offer or grant to IDEC any rights to such [*]
Potential New Products outside the United States, or make any payments to IDEC
with respect to Genentech’s development and commercialization of such [*]
Potential New Products outside the United States.
 
Failure by IDEC under this Section 2.5(b) to provide a timely election notice or
to timely pay the opt-in fee, or rejection by IDEC of a independent investment
banker’s determination of the amount of the opt-in fee (when provided in the
manner set forth above with respect to [*] Potential New Products), will be
deemed to be an election not to participate in such Potential New Product (and
following any such failure or rejection, Genentech shall (except as provided in
Section 2.5(c) with respect to Genentech Potential New Products) have no further
obligation to offer such Potential New Product to IDEC and IDEC shall have no
further rights under this Agreement with respect to such Potential New Product).
 
(c) [*]. With respect to each Genentech Potential New Product for which IDEC was
provided the opportunity to opt-in pursuant to Section 2.5(a) before the same
shall have [*] and for which IDEC pursuant to Section 2.5(b) timely elected to
not opt-in (but not including a failure to elect to opt-in), promptly following
[*] for such Genentech Potential New Product, Genentech shall provide IDEC with
[*] data package for such Genentech Potential New Product that summarizes the
clinical data and the proposed Development Plan going forward, including
proposed clinical study designs, timelines and program costs. IDEC shall have
sixty (60) days from the date of Genentech's notice to IDEC of such development
assessment package to provide written notice to Genentech that it elects to
participate in the development and commercialization of such Genentech Potential
New Product. Within ten (10) days following an election to participate in such
Genentech Potential New Product, IDEC shall pay Genentech the opt-in fee set
forth in Section 7.1(b)(iv). From and after the date of the payment of such fee,
such Genentech Potential New Product shall be deemed a New Product under this
Agreement, and the Parties shall [*] New Product as provided herein. Failure by
IDEC under this Section 2.5(c) to provide a timely election notice or to timely
pay the opt-in fee will be deemed to be an election not to participate in such
Genentech Potential New Product, and following any such failure, Genentech shall
have no further obligation to offer such Genentech Potential New Product to IDEC
and IDEC shall have no further rights under this Agreement with respect to such
Genentech Potential New Product.


2.6 IDEC Right of Negotiation for Third Party Anti-CD20 Products.


(a) Right of Negotiation. If Genentech decides to seek a license to develop
and/or commercialize a Third Party Anti-CD20 Product, Genentech shall promptly
notify IDEC of such

6

--------------------------------------------------------------------------------



decision in writing (such occurrence to “seek a license” shall be deemed to have
occurred no later than the date that [*]. IDEC shall have thirty (30) days to
elect in writing to participate in negotiations, and a failure to timely so
elect shall be deemed a decision not to participate in such negotiations (and
following any such failure, Genentech shall have no further obligation to offer
such Third Party Anti-CD20 Product to IDEC and IDEC shall have no further rights
under this Agreement with respect to such Third Party Anti-CD20 Product). In the
event that IDEC timely notifies Genentech of its desire to participate in such
negotiations, then for a period of ninety (90) days, Genentech and IDEC shall
use good faith efforts to agree upon terms with the Third Party for a license to
such Third Party Anti-CD20 Product that includes the participation of IDEC and
Genentech, vis-à-vis each other, in the United States [*] provided, at
Genentech’s reasonable discretion, Genentech may choose to negotiate with such
Third Party alone (but to the extent reasonably possible, on terms and
conditions reasonably acceptable to IDEC). In the event that IDEC and Genentech
have not agreed upon terms with such Third Party within ninety (90) days of
IDEC’s election to participate, or if the Parties have not entered into a
definitive agreement with such Third Party within one hundred and eighty (180)
days of IDEC’s election to participate, then Genentech may enter into a
definitive agreement on its own and at its sole discretion with such Third Party
for such Third Party Anti-CD20 Product; provided, Genentech will use its
commercially reasonable and diligent efforts to obtain the right for IDEC to
participate with Genentech with respect to such product in the United States.


(b) Third Party Anti-CD20 Product In-licensed After the Restated Effective Date.


(i) Notice. If, following IDEC’s timely notification to Genentech pursuant to
Section 2.6(a) to participate in negotiations with a Third Party for a Third
Party Anti-CD20 Product, Genentech enters into a definitive agreement with such
Third Party for such Third Party Anti-CD20 Product without IDEC, then Genentech
shall promptly notify IDEC of the existence of such definitive agreement and
provide IDEC with a summary of the terms, including any data package provided by
such Third Party to Genentech, under which IDEC may participate with Genentech
in the United States for such Third Party Anti-CD20 Product (such terms,
vis-à-vis each other, other than the amount of the opt-in fee to be paid by IDEC
to Genentech pursuant to this Section 2.6(b), to the extent reasonably possible
under such Third Party agreement, to be on [*].
 
(ii) Opt-in Fee. The opt-in fee under Section 2.6(b)(i) above, to be determined
by Genentech [*] shall be based on the terms of the agreement with such Third
Party attributable to rights in the United States, and shall be intended to
compensate Genentech for [*] of Genentech’s costs in acquiring the rights in the
United States to such product under such agreement with such Third Party [*].
The Parties shall seek to agree on the amount of such opt-in fee, and to the
extent the Parties are unable to agree within a twenty (20) day period, such
dispute shall be subject to Section 17.2.


(c) Third Party Anti-CD20 Product In-licensed Prior to the Restated Effective
Date.
 
(i) Notice. With respect to any Third Party Anti-CD20 Products for which
Genentech obtained a license to develop and commercialize such product from a
Third Party prior to the Restated Effective Date, within thirty (30) days of the
date that Genentech’s PPC makes a formal decision, as recorded in the minutes of
the relevant PPC meeting, [*] Genentech shall provide IDEC with the same
development assessment package that was provided to the PPC as the basis of its
[*]

7

--------------------------------------------------------------------------------



 
including a summary of the terms of the license from such Third Party under
which IDEC may participate with Genentech in the United States for such Third
Party Anti-CD20 Product, (such terms, other than the amount of the opt-in fee to
be paid by IDEC to Genentech pursuant to this Section 2.6(c)(i), to the extent
reasonably possible under such Third Party agreement, to be on [*] Without
limiting the foregoing, such development assessment package shall include a
summary of the preclinical data and the proposed Development Plan including
proposed clinical study designs, manufacturing cost estimates, timelines,
program cost, target product profile(s), and market forecast, and any data
package provided by such Third Party to Genentech.


(ii) Opt-in Fee. The opt-in fee under Section 2.6(c)(i) above, to be determined
by Genentech [*] shall be [*] cost of such product attributable to rights in the
United States[*]. The Parties shall seek to agree on the amount of such opt-in
fee, and to the extent the Parties are unable to agree within a twenty (20) day
period, such dispute shall be subject to Section 17.2.


(d) Election. IDEC shall have thirty (30) days from the date of Genentech’s
notice under Section 2.6(b)(i) or 2.6(c)(i) above to elect in writing to
participate with Genentech on such terms under such definitive agreement,
including without limitation the opt-in fee (and to the extent the amount of the
opt-in fee is not agreed upon at the time of such election, the amount of the
opt-in fee as determined by the arbitration panel under Section 17.2; such
amount to be paid upon the earlier of agreement by the Parties on such amount,
or final determination by such arbitration panel of such amount), and a failure
to so elect shall be deemed a decision not to participate with Genentech with
respect to such Third Party Anti-CD20 Product, and following any such failure,
Genentech shall have no further obligation to offer such Third Party Anti-CD20
Product to IDEC and IDEC shall have no further rights under this Agreement with
respect to such Third Party Anti-CD20 Product.


(e) Any agreement which IDEC and Genentech enter into under this Section 2.6 to
develop and commercialize a Third Party Anti-CD20 Product in the United States
shall provide for licenses from each Party to the other Party necessary to
develop and commercialize such product under such agreement; such licenses, to
the extent permissible under the terms of the license from such related Third
Party, to be commensurate in scope with the licenses granted under Section 9.2.


(f) Notwithstanding anything to the contrary in this Agreement, it is understood
and agreed that Genentech is under no obligation to offer or grant to IDEC any
rights to any Third Party Anti-CD20 Product outside the United States, or make
any payments to IDEC with respect to Genentech’s development and
commercialization of any Third Party Anti-CD20 Product outside the United
States.


(g) Genentech represents and warrants that, to the best of its knowledge, it has
not, prior to the Restated Effective Date initiated clinical development with
(i) any proteins or peptides that meet the definition of Potential New Products
(other than G2H7), or (ii) any Third Party Anti-CD20 Product for which Genentech
obtained a license to develop and commercialize such product from a Third Party
prior to the Restated Effective Date, in each case as recorded in the minutes of
its PPC.


2.7 Development Costs for New Products. Unless otherwise agreed in writing by
the Parties, from and after the Restated Effective Date, and notwithstanding a
Party’s share in Operating Profits (or Losses), all Development Costs for New
Products for development or marketing in the

8

--------------------------------------------------------------------------------



Co-Promotion Territory shall be shared by the Parties[*] by Genentech and [*] by
IDEC until [*] After [*] the Parties will share in the Development Costs for
Franchise Products for development or marketing in the Co-Promotion Territory
commensurate with the profit/loss sharing relationship specified in Section
A.9.3 and the guidelines for charging costs specified in Section A.11 of Exhibit
A for such products. Genentech shall bear [*] Development Costs for New Products
for development or marketing in the Licensed Territory, unless otherwise agreed
in writing by the Parties.




ARTICLE 3.
MANAGEMENT OF THE COLLABORATION


3.1 Management Committee.


(a) Within thirty (30) days of the Original Effective Date, the Parties will
establish a Management Committee to oversee and manage the collaboration in the
Co-Promotion Territory contemplated by this Agreement. The Management Committee
will be composed of three representatives appointed and replaced by IDEC and
three representatives appointed and replaced by Genentech. All such
representatives will be senior officers and/or managers of IDEC or Genentech.
Either Party may replace any or all of its representatives at any time upon
prior written notice to the other Party. The Management Committee will meet at
least once each calendar quarter, or more frequently, as agreed by the
Management Committee, and will operate by consensus, except as expressly set
forth herein. If the Management Committee is unable to resolve a dispute
regarding any issue presented to it, such dispute shall be resolved in
accordance with Article 17 below.


(b) The Management Committee shall perform the following functions:


(i) determine the overall strategy for the collaboration in the manner
contemplated by this Agreement, including without limitation, overseeing and
determining the strategy for the coordination, development and commercialization
of Licensed Products and New Products so as to maximize the Operating Profits of
all Franchise Products;


(ii) coordinate the activities of the Parties hereunder;


(iii) establish a governance structure for the collaboration including
overseeing the establishment and organization of one or more Operating
Committees, or other structure to implement this Agreement. The establishment of
certain Operating Committees is provided for in Sections 3.2, 3.3 and 3.4 of
this Agreement. Each Operating Committee contemplated by this Agreement shall be
subordinate to the Management Committee. If any Operating Committee contemplated
by this Agreement is not constituted or continued, any reference to such
Committee in this Agreement shall be deemed to be a reference to the Management
Committee or such other committees or structures to which the Management
Committee may delegate responsibility;


(iv) settle disputes or disagreements that are unresolved by an Operating
Committee unless otherwise indicated in this Agreement; and

9

--------------------------------------------------------------------------------



(v) perform such other functions as appropriate to further the purposes of this
Agreement as determined by the Parties.


3.2 Joint Development Committee.


(a) Within thirty (30) days of the Original Effective Date, the Parties will
establish the Joint Development Committee to oversee and control all development
of Franchise Products in the Co-Promotion Territory, in the Field, including
pre-clinical research, clinical research, manufacturing, regulatory filings and
post-approval development studies. The JDC will be composed of three
representatives appointed by each of IDEC and Genentech. Each representative
will have one vote on all matters within the JDC's purview. Such representatives
will include individuals with expertise and responsibilities in the areas of
preclinical development, clinical development, process sciences, manufacturing
or regulatory affairs. Either Party may replace any or all of its
representatives at any time upon written notice to the other Party. The JDC will
meet at least once each calendar quarter, or more frequently, as agreed by the
JDC. The JDC will operate by consensus, except as expressly set forth herein. If
the JDC is unable to resolve a dispute regarding any issue presented to it, such
dispute shall be resolved in accordance with Article 17 below.


(b) The JDC shall coordinate, expedite and guide the development of Franchise
Products, including review and approval of Development Plans for New Products,
to obtain Regulatory Approvals in the Co-Promotion Territory, and in a manner
consistent with maximizing the Operating Profits for all Franchise Products, as
set forth in Article 4. The JDC will update the Development Plans from time to
time as it deems necessary.


(c) The JDC shall also be the forum for exchange of information on Genentech's
substantive development of Franchise Products in the Licensed Territory, unless
an IDEC representative is permitted to attend meetings of a Genentech
development committee as set forth in Section 6.4. While the IDEC
representatives may comment on such development, Genentech shall have the final
say.


(d) If any Genentech European development partner so requests, IDEC will
consider in good faith allowing a representative of such partner to attend the
JDC meetings.


(e) The term of the JDC will be determined by the Management Committee.


3.3 Joint Commercialization Committee.


(a) Within thirty (30) days of the Original Effective Date, the Parties will
establish the Joint Commercialization Committee. When established, the JCC shall
be composed of two representatives appointed by each of IDEC and Genentech.
Either Party may replace any or all of its representatives at any time upon
prior written notice to the other Party. The JCC will be an operational
committee made up of individuals with expertise and responsibilities in the
areas of product development and marketing, sales management or market research.
The JCC will meet on a quarterly basis, except that from submission of a BLA for
a Franchise Product in the Co-Promotion Territory until the end of the second
year of sales for such Franchise Product in the Co-

10

--------------------------------------------------------------------------------



Promotion Territory, the JCC shall meet more frequently in order to prepare for
and oversee the launch of such Franchise Product. The JCC will operate by
consensus, except as expressly set forth herein. Each representative will have
one vote. If the JCC is unable to resolve a dispute regarding any issue
presented to it, such dispute shall be resolved in accordance with Section 17.1.


(b) The purposes of the JCC shall be to (i) monitor, review and approve
commercialization plans with regard to the commercialization of Franchise
Products in the Co-Promotion Territory, including, in accordance with Section
5.4, top-line annual marketing and sales budgets (as described in Section A.1(a)
of Exhibit A), annual forecasts of sales and production requirements, the annual
marketing plan, broad product positioning, initial product pricing, and Phase IV
clinical strategy (e.g. overall plans for investigator sponsored trials and
publication studies) as well as (ii) select trademarks for Franchise Products.


(c) The JCC shall have no involvement in the commercialization of Licensed
Products in the Licensed Territory, which shall be solely the responsibility of
Genentech at its expense.


(d) The term of the JCC will be determined by the Management Committee.


3.4 Joint Finance Committee.


(a) Within thirty (30) days of the Original Effective Date, the Parties will
establish the Joint Finance Committee to be composed of two representatives
appointed by each of IDEC and Genentech. Either Party may replace any or all of
its representatives at any time upon prior written notice to the other Party.
Such representatives will include individuals with expertise and
responsibilities in the areas of accounting, cost allocation, budgeting and
financial reporting. The JFC will operate by consensus, except as expressly set
forth herein. If the JFC is unable to resolve a dispute regarding any issue
presented to it, such dispute shall be resolved in accordance with Article 17.


(b) The JFC shall operate under the direction of the Management Committee to
provide services to and consult with the JDC and the JCC in order to address the
financial, budgetary and accounting issues which arise in connection with the
Development Plans and updates thereto as described in Exhibit A, as well as
commercialization plans and updates thereto.


(c) The JFC shall have no involvement in the development of Licensed Products in
the Licensed Territory, which shall be the responsibility of Genentech, subject
to the terms and conditions of this Agreement.


(d) The JFC will cease operating and have no further function hereunder on the
date on which the Parties are no longer sharing Operating Profits or Losses with
respect to any Franchise Product in the Co-Promotion Territory.


3.5 Collaboration Co-Chairpersons. Within sixty (60) days of the Restated
Effective Date, each Party shall designate a Collaboration Co-Chairperson. Each
such Collaboration Co-Chairperson shall be a vice president, unless otherwise
agreed, and shall serve as a member or an ex-officio member of the Management
Committee and each Operating Committee and shall be

11

--------------------------------------------------------------------------------



responsible (together, or as the Collaboration Co-Chairpersons may elect to
divide responsibilities) to set the agenda of, call and take minutes of meetings
of each Committee. In the event of any reasonable dispute between the
Collaboration Co-Chairpersons as to any matter to include in the agenda of a
meeting, such matter shall by default be included in the agenda.




ARTICLE 4.
DEVELOPMENT IN THE CO-PROMOTION TERRITORY


4.1 Development Efforts for C2B8. IDEC and Genentech each agree to collaborate
diligently in the development of C2B8 in the Field and to use commercially
reasonable and diligent efforts to develop and bring C2B8 to market in the Field
as soon as practicable. The Parties further agree to execute and substantially
perform the Development Plan for C2B8 and to cooperate with the other in
carrying out such Development Plan. Upon the entry of New Products into the
development pipeline in accordance with Section 2.4 or 2.5, it is anticipated
that the parties may elect to develop and commercialize one or more such New
Product(s) in a manner that might adversely affect the development and/or
commercialization of C2B8, but in any event such efforts shall be directed
towards maximizing the Operating Profits of the Franchise Products in the
aggregate. As used in this Agreement, the term commercially reasonable and
diligent efforts will mean those efforts consistent with the exercise of prudent
scientific and business judgment, as applied to other pharmaceutical products of
similar potential and market size by the Party in question.


4.2 Drug Approval Applications for C2B8. Consistent with the Development Plan,
IDEC (or Genentech, if appropriate) shall file Drug Approval Applications and
seek Regulatory Approvals for C2B8 in the Co-Promotion Territory. Prior to
submitting any Drug Approval Application, the Parties, through the JDC, shall
consult, cooperate in preparing and mutually agree on such Applications and
their content and scope. Each Party shall own all regulatory submissions
including all Drug Approval Applications for C2B8 that such Party files in the
Co-Promotion Territory. The Parties will endeavor to include on all package
labels and inserts for C2B8 sold in the Co-Promotion Territory, where
appropriate (i.e., to the extent such materials identify or otherwise make
reference to either of the Parties), the names and logos of each of IDEC and
Genentech with equal prominence, to the extent permitted by the applicable
regulatory authorities.


4.3. Development Efforts for New Products. IDEC and Genentech each agree to
collaborate diligently in the development of New Products in the Co-Promotion
Territory in the Field and to use commercially reasonable and diligent efforts
to develop and bring each New Product to market in the Co-Promotion Territory in
the Field as soon as practicable so as to maximize the potential Operating
Profits as to Franchise Products in the aggregate in the Co-Promotion Territory.
The Parties further agree to execute and substantially perform the Development
Plan for each New Product and to cooperate with the other in carrying out each
such Development Plan.


4.4 Drug Approval Applications for New Products. Consistent with the Development
Plans for New Products, unless otherwise agreed in writing, Genentech shall file
Drug Approval Applications and seek Regulatory Approvals for New Products in the
Co-

12

--------------------------------------------------------------------------------



Promotion Territory. Prior to submitting any Drug Approval Application, the
Parties, through the JDC, shall consult, cooperate in preparing and mutually
agree upon such Application and its content and scope. Each Party shall own all
regulatory submissions including all Drug Approval Applications for New Products
that such Party files in the Co-Promotion Territory. The Parties will endeavor
to include on all package labels and inserts for New Products sold in the
Co-Promotion Territory, when appropriate (i.e., to the extent such materials
identify or otherwise make reference to either of the Parties), the names and
logos of each of IDEC and Genentech with equal prominence, to the extent
permitted by the applicable regulatory authorities.


4.5 Development Activities for Franchise Products. With regard to the
development of New Products, including, without limitation, G2H7, and with
regard to all Franchise Products (including, without limitation, C2B8) [*]
Genentech will be responsible for proposing strategic plans (including plans to
initiate a company sponsored trial), as well as Development Plans, for such
Franchise Products. Such Development Plans shall include, where appropriate and
without limitation, clinical development plans, timelines, and overall budgets
(consisting of aggregate estimated annual expenditures and top line expenses for
clinical development) for such Franchise Products. Such strategic plans and
Development Plans and other materials shall be delivered to the JDC for review
and approval by unanimous consent. Once a Development Plan has been approved by
the JDC, Genentech shall be responsible for implementing such Development Plans,
except to the extent that the JDC allocates particular activities, by unanimous
consent, to IDEC. In addition, and notwithstanding the dispute resolution
provisions of Sections 3.1 through 3.4, with regard to the development of New
Products, including without limitation G2H7, and with regard to all Franchise
Products (including without limitation C2B8) [*] Genentech shall have final
decision-making control over the implementation of each such Development Plan,
including without limitation, clinical development, provided, however, that
Genentech shall not have the right to (i) exceed the annual aggregate budget
approved with a Development Plan [*] without the unanimous approval of the JDC,
(ii) assign tasks to IDEC that were not otherwise approved by unanimous consent
of the JDC, or (iii) materially amend a Development Plan without the unanimous
approval of the JDC. For the avoidance of doubt, it is understood and agreed
that Genentech’s implementation of a Development Plan shall not be deemed a
material amendment to such Development Plan, unless such implementation would
(x) materially modify the strategic direction agreed upon by the Parties
thereunder, or (y) result in an agreed upon timeline thereunder being [*].


4.6 Clinical Trials Not Approved by the JDC. In the event that Genentech
proposes a particular clinical trial as part of a Development Plan (other than a
clinical trial proposed for C2B8 prior to the First New Product FDA Approval )
and such trial is not approved by the JDC within thirty (30) days of the date
that such trial was proposed to the JDC (or in the event such trial was proposed
to the JDC other than at a meeting of the JDC, within thirty (30) days of the
date that the JDC first meets (whether in person or by teleconference) following
the date such trial was proposed to the JDC), then Genentech shall have the
right to conduct such trial at its own expense. During such thirty (30) day
period, Genentech shall timely provide all information reasonably requested by
any member of the JDC that would be material to making a determination as
whether such proposed clinical trial should be approved. If in such
circumstance, Genentech elects to conduct such trial within a reasonable period
of time thereafter, and such trial meets all of its primary endpoints, then IDEC
shall reimburse Genentech for [*] of the Development Costs related

13

--------------------------------------------------------------------------------



to such trial that IDEC would otherwise have been responsible for if the JDC had
approved such trial (i.e[*] total Development Costs).




ARTICLE 5.
COMMERCIALIZATION IN THE CO-PROMOTION TERRITORY


5.1 Commercialization Efforts


(a) Commercialization Efforts for Licensed Products. IDEC and Genentech each
agree to (i) collaborate diligently in the commercialization of C2B8 and (ii)
use commercially reasonable and diligent efforts to commercialize C2B8 promptly
and in such a manner as to maximize Operating Profits as to Franchise Products
in the aggregate in the Co-Promotion Territory. The Parties agree that Genentech
will play the primary role and IDEC the secondary role in all sales, marketing
and product launch activities and tactical execution of marketing and sales
promotional programs in the Co-Promotion Territory. The Parties shall be guided
by a standard of reasonableness in economic terms and of fairness to each of the
Parties, striving to balance as best they can the legitimate interests and
concerns of the Parties and to realize the economic potential of C2B8.


(b) Commercialization Efforts for New Products. IDEC and Genentech each agree to
(i) collaborate diligently in the commercialization of New Products in the
Co-Promotion Territory and (ii) use commercially reasonable and diligent efforts
to commercialize New Products promptly and in such a manner as to maximize
Operating Profits as to Franchise Products in the aggregate in the Co-Promotion
Territory. The Parties agree that, as to New Products, Genentech will be
responsible for all marketing and product launch activities and tactical
execution of marketing and sales promotional programs in the Co-Promotion
Territory. Genentech and IDEC shall deploy a co-promotion sales force according
to section 5.2 below. The Parties shall be guided by a standard of
reasonableness in economic terms and of fairness to each of the Parties,
striving to balance as best they can the legitimate interests and concerns of
the Parties and to realize the economic potential of New Products in the
Co-Promotion Territory.


5.2 Sales Efforts in the Co-Promotion Territory.


(a) Although Genentech has the primary marketing role, IDEC shall have the right
to deploy a co-promotion sales force in the Co-Promotion Territory; such IDEC
sales force shall comprise [*] of Sales Representatives consistent with [*]
between IDEC and Genentech, or as otherwise determined by the unanimous consent
of the JCC. As of [*] such sales forces deployed by Genentech and/or IDEC shall
be solely dedicated to selling (i) Franchise Products and (ii) products that are
not Franchise Products [*]


(b) In addition, Genentech shall have the right, at its election, to [*] as
follows:
 
(i)  Genentech shall provide written notice to IDEC of the specific date upon
which [*] (such notice to be provided at least [*] . 
 
(ii)  To the extent [*] and
 
14

--------------------------------------------------------------------------------


 
(iii)  To the extent [*]


IDEC shall timely provide Genentech with invoices for any [*] incurred under
this Section 5.2(b), and Genentech shall pay such invoices within sixty (60)
days thereof. Genentech shall have the right to audit such invoiced[*] no more
than once a calendar year, such audit to be conducted in accordance with Section
A.6 of Exhibit A.
As used herein:
[*]


"IDEC Sales Force FTEs" means that number of additional incremental IDEC FTEs
actually allocated by IDEC to its sales force in a given calendar year to
convert a portion of such sales force to a sales force dedicated to selling [*]
(“Y2B8”) (and to the extent IDEC elects to allocate any of such sales force
dedicated to selling [*] to also selling non-Franchise Products [*] it is
understood that [*] provided such FTE's shall not include that portion of any
FTEs allocated by IDEC to selling [*] prior to the date of Genentech’s written
notice to IDEC under Section 5.2(b)(i) above nor as of the Restated Effective
Date;
"FTE" means the equivalent of a full-time employee (or [*] assigned to selling,
supporting or overseeing the sale activity of [*] in the Co-Promotion Territory
over a calendar year (including normal vacation, sick days and holidays), and in
the case of less than a full-time employee (or [*] the portion of an FTE year
devoted by an employee (or [*] to the [*] sales force shall be determined by
dividing the number of days (or partial days) during any calendar year devoted
by such employee (or [*] to the [*] sales force by the total number of working
days of a full-time employee (or [*] during such calendar year; and
"FTE Rate" means [*] per FTE per calendar year.


(c) Unless the JCC shall otherwise unanimously agree: (i) each Party shall be
entitled to assign its respective sales force to such markets and accounts as it
shall determine in its reasonable discretion, and (ii) there shall be no
prohibition on the sales forces of both Parties calling on any individual
customer; provided in each case, such sales force shall conduct such activities
in accordance with coordinated messages approved by the JCC.


(d) The Parties shall recover their Sales Costs in accordance with Exhibit A.


5.3 Sales and Distribution. Unless otherwise agreed in writing, Genentech shall
have the sole responsibility with respect to the following:


(a) Booking sales for and distributing Franchise Products. If IDEC receives any
orders for Franchise Products, it shall refer such orders to Genentech.


(b) Handling all returns of Franchise Products. If Franchise Products are
returned to IDEC, it shall promptly be shipped to the facility responsible for
shipment of Franchise Products in the country in question to the attention of
the Returned Goods Department or another location as may be designated by
Genentech.

15

--------------------------------------------------------------------------------



(c) Handling all recalls of Franchise Products. IDEC will make available to
Genentech, upon request, all of its pertinent records which Genentech may
reasonably request to assist Genentech in effecting any recall.


(d) Handling all aspects of order processing, invoicing and collection,
Franchise Products distribution, warehousing, inventory and receivables, and
collection of data of sales to hospitals and other end users (e.g., DDD data).


(e) Handling all other customer service related functions.


5.4 Commercialization Plans and Materials.


(a) Marketing and Promotional Materials for Licensed Products. All marketing and
promotional materials related to Licensed Products shall be prepared by
Genentech, and all marketing and promotional strategies and campaigns shall be
subject to review and approval by the JCC. Genentech shall be entitled to select
any Third Parties involved in the preparation of such materials. With respect to
written and visual promotional or educational materials, to the extent such
materials identify or otherwise make reference to either of the Parties, IDEC
and Genentech shall both be presented and described with equal prominence and
emphasis as having joined and participated in the development and joint
commercialization of Licensed Products, as permitted by the applicable laws and
regulations of each country in which such materials are to be presented. All
documentary information, promotional materials and oral presentations (where
practical) regarding the detailing and promoting of Licensed Products shall
maximize the brand equity of the products and state this arrangement and
display, where appropriate (i.e., to the extent such materials identify or
otherwise make reference to either of the Parties), the names and logos of each
of IDEC and Genentech, with equal prominence.


(b) Commercialization Plans and Materials for Franchise Products. With regard to
the commercialization of New Products, including without limitation G2H7, and
with regard to all Franchise Products (including without limitation C2B8) [*]
Genentech will be responsible for proposing strategic plans and strategies, as
well as commercialization plans, for such Franchise Products. Such
commercialization plans shall include, where appropriate and without limitation,
life cycle plans, long range plans, three year brand plans, pricing strategies
and Annual Commercial Operating Budgets for such Franchise Products. Such
commercialization plans shall be delivered to the JCC for review and approval by
unanimous consent (such delivery to take place upon completion of such plan or
upon completion of an updated plan, as the case may be, regardless of when such
completion occurs during the calendar year). Once a commercialization plan has
been approved by the JCC, Genentech shall be responsible for implementing such
commercialization plan, except to the extent that the JCC allocates particular
activities, by unanimous consent, to IDEC. In addition, and notwithstanding the
dispute resolution provisions of Sections 3.1 through 3.4, with regard to the
commercialization of New Products, including without limitation G2H7, and with
regard to all Franchise Products (including without limitation C2B8) [*]
Genentech shall have final decision-making control over the implementation of
each such commercialization plan, including without limitation, marketing and
promotional activities and materials (e.g., medical education, medical
information, public relations, investigator sponsored studies, publication
planning, sales resource analysis and key opinion leader development),

16

--------------------------------------------------------------------------------



provided, however, that Genentech shall not have the right to (i) exceed (in the
aggregate) the Annual Commercial Operating Budget approved with such
commercialization plan by [*] without the unanimous approval of the JCC, (ii)
assign tasks to IDEC that were not otherwise approved by unanimous consent of
the JCC, (iii) assign an initial pricing for a Franchise Product, unless such
initial pricing is within [*] of the current price for C2B8, or (iv) materially
amend a commercialization plan without the unanimous approval of the JCC. For
the avoidance of doubt, it is understood and agreed that Genentech’s
implementation of a commercialization plan shall not be deemed a material
amendment to such commercialization plan, unless such implementation would
materially modify the strategic direction agreed upon by the Parties thereunder.
All documentary information, promotional materials and oral presentations (where
practical) regarding the detailing and promoting of New Products shall maximize
the brand equity of the products and display, where appropriate (i.e., to the
extent such materials identify or otherwise make reference to either of the
Parties), the names and logos of each of IDEC and Genentech with equal
prominence.


5.5 Training Program. Genentech shall develop training programs relating to
Franchise Products for the sales forces of each respective Party and for any
Third Parties engaged in selling or promotion, and shall assign responsibility
to itself, IDEC or a Third Party for the preparation of materials and conduct of
training. The Parties agree to utilize such training programs on an ongoing
basis to assure a consistent, focused promotional strategy. The initial training
as to any Franchise Product shall be carried out at a time which is mutually
acceptable to the Parties, and which is prior to but reasonably near the date on
which the first Regulatory Approval for such Franchise Product is expected in
the Co-Promotion Territory. As additional members are added to the Parties'
respective sales forces, training will be given to groups of the newly selected
members.




ARTICLE 6.
DEVELOPMENT AND COMMERCIALIZATION IN LICENSED TERRITORY


6.1 Development Efforts. Genentech will use commercially reasonable and diligent
efforts to develop C2B8, including pursuing preclinical development and clinical
development of C2B8 and obtaining Regulatory Approvals therefor in all countries
in the Licensed Territory, taking into account the scientific and commercial
potential of C2B8, including, without limitation, each of the potential
indications in the Field for C2B8. Within ninety (90) days of the Original
Effective Date, Genentech agrees to provide IDEC with a written development
strategy for C2B8 in the Licensed Territory indicating (i) whether Genentech
will develop C2B8 alone or with a partner in Europe, (ii) the identity of its
European partner (if any), and (iii) a list of clinical trials which Genentech
would conduct for C2B8 approval in Europe assuming adequate quantities of C2B8
are available.


6.2 Marketing Efforts. Genentech will use commercially reasonable and diligent
efforts to commercialize C2B8 in each country in which Regulatory Approval is
granted, taking into account the scientific and commercial potential for C2B8,
including without limitation each of the potential indications therefor.

17

--------------------------------------------------------------------------------



6.3 Development Costs and Marketing Costs. Genentech shall bear all Development
Costs and Marketing Costs for C2B8 for development or marketing in the Licensed
Territory. Genentech shall have the sole responsibility for, and right to make
all decisions regarding, all development and marketing activities in the
Licensed Territory.


6.4 Cooperation on Development Efforts. To facilitate cooperation between the
Parties on the worldwide development and marketing of C2B8, Genentech shall keep
IDEC informed of all substantive development activities in the Licensed
Territory, and agrees to use its good faith efforts to have an IDEC
representative attend meetings of any development committee or similar body
governing development activities of Licensed Products in the Licensed Territory.
Genentech shall consider in good faith any comments made by such IDEC
representative. The Parties agree that they will do nothing during C2B8
development activities to imperil early Regulatory Approvals in any country in
any territory. Genentech further agrees that its European development plan for
Licensed Products will not specify clinical trials on a time line that would
delay or slow Regulatory Approval in the United States.




ARTICLE 7.
MILESTONES, PROFIT SHARING, ROYALTIES AND OTHER PAYMENTS


7.1 (a) Payments by Genentech upon Execution of Original Agreement. Genentech
made the following payments to IDEC at the times set forth herein or in the
operative agreement:


(i) [*] within 10 days of the Original Effective Date;


(ii) [*]; and


(iii) $5,000,000 to purchase shares of IDEC Preferred Stock as set forth in the
Stock Purchase Agreement.


(b) Payment by IDEC upon Execution of this Agreement; Opt-in Fees. IDEC shall
make the following payments to Genentech at the times set forth herein:


(i) [*] within 10 days of the Restated Effective Date;


(ii) [*] within 10 days of making an opt-in election pursuant to Section 2.5(b)
for the first New Product other than G2H7 for which such an election is made,
provided, however, that if a fee is paid under Section 7.1(b)(iv) before any fee
is paid under this Section 7.1(b)(ii), then this Section 7.1(b)(ii) shall be
deemed void ab initio and the word “second” in Section 7.1(b)(iii) shall be
deemed changed to “first”;


(iii) [*] within 10 days of making an opt-in election pursuant to Section 2.5(b)
for the second and each subsequent New Product other than G2H7 for which such an
election is made.

18

--------------------------------------------------------------------------------



(iv) [*] within 10 days of making an opt-in election pursuant to Section 2.5(c)
for the first and each subsequent New Product other than G2H7 for which such an
election is made.


7.2 Additional Equity Purchases. Genentech shall make certain additional equity
purchases in accordance with the terms and conditions of the Stock Purchase
Agreement.


7.3 Special Pre-Approval Debt or Equity Purchase. Genentech shall, at the
election of IDEC, make an additional investment or loan in accordance with the
terms and conditions of an Option Agreement of even date of the Original
Effective Date between IDEC and Genentech (the "Option Agreement").


7.4 Milestone Payments. Subject to the terms of the equity purchases set forth
in the Stock Purchase Agreement and the credit as provided in the Option
Agreement, Genentech made or shall make the following payments to IDEC, within
30 days after the first achievement of each of the following milestones for
C2B8:


MILESTONE Payment


(a) Upon Regulatory Approval in the United States [*]


(b) Upon Regulatory Approval in the First [*]
Major European Country


(c) Patent Milestone Event [*]


7.5 Share of Operating Profits or Losses. Upon the first Regulatory Approval in
the United States, IDEC and Genentech shall share in Operating Profits or Losses
from sales of Franchise Products in the Co-Promotion Territory as provided in
Exhibit A.


7.6 Term of Operating Profits or Losses. The Parties shall share Operating
Profits or Losses hereunder in the Co-Promotion Territory until the earlier of
the date the Parties mutually agree to terminate the collaboration in the
Co-Promotion Territory, or as provided in Section 15.2.


7.7 Royalties.


(a) Licensed Products. Genentech shall pay IDEC a royalty on Royalty-Bearing
Sales of Licensed Products in the Licensed Territory as follows: (i) the royalty
rate shall be [*]of Royalty-Bearing Sales in the Licensed Territory in any
calendar year, and (ii) the royalty rate shall [*] of Royalty-Bearing Sales in
the Licensed Territory in any calendar year.


(b) New Products. Genentech shall pay IDEC a [*] royalty on Royalty-Bearing
Sales in the Licensed Territory of G2H7 and each other New Product; provided
however, that no such royalty shall be due on any [*] Potential New Product that
was deemed a New Product pursuant to Section 2.5(b)(ii), nor on any Third Party
Anti-CD20 Product for which IDEC enters into a written agreement with Genentech
pursuant to Section 2.6.

19

--------------------------------------------------------------------------------





(c) Royalties owed to any Third Party on account of sales of Franchise Products
in the Co-Promotion Territory will be charged against Co-Promotion Profits,
except that IDEC will pay any payments owed to ML/MS Partners on account of any
sales of Licensed Products in any territory.


(d) Genentech shall pay any Third Party royalties (except to ML/MS Partners)
owed on account of sales of Franchise Product in the Licensed Territory,
including royalties owed due to the manufacture of Franchise Products by
Genentech or IDEC. Genentech shall receive a credit of [*] of the royalties it
pays on account of the manufacture, use or sale of Licensed Products against
royalties it owes to IDEC. Prior to the Original Effective Date , Genentech
discussed with IDEC the significant Third Party royalties that it believed at
such time would be payable on sales of Licensed Products. In addition, Genentech
shall receive a credit of [*] of the royalties it pays on account of the
manufacture, use or sale of New Products against royalties it owes to IDEC;
provided, however that the royalty that would otherwise be due under Section
7.7(b) shall not be reduced below a [*] royalty.


(e) The Parties (i) shall, within ninety (90) days following the Original
Effective Date, amend the Cabilly license dated December 7, 1993 between
Genentech and IDEC (the "Cabilly License") to waive any royalties owed by IDEC
to Genentech on manufacture, use or sale of Licensed Products covered by the
Cabilly License in the Co-Promotion Territory, and (ii) to the extent IDEC would
be obligated to pay royalties (if any) under the Cabilly License in order to
manufacture, use or sell any New Products in the Co-Promotion Territory,
Genentech agrees to amend such license to waive any such royalties; provided,
however, that any payment Genentech must make to any Third Party on account of
the development, manufacture, use or sale of Franchise Products covered by the
patents included in the Cabilly License shall be included in Cost of Sales of
such Franchise Products.


(f) If the Parties mutually agree to develop an anti-CD19 protein under this
Agreement covered by a claim of a Patent included in the Cabilly License,
Genentech will make available a license for CD19 antigens to Patents included in
the Cabilly License as part of the commercial terms for the development of such
product.


7.8 Royalty Payment Reports. Royalty payments under this Agreement shall be made
to IDEC or its designee quarterly within sixty (60) days following the end of
each calendar quarter for which royalties are due. Each royalty payment shall be
accompanied by a report summarizing the Royalty-Bearing Sales during the
relevant three-month period.


7.9 Term of Royalty Obligations.


(a) Genentech shall pay royalties hereunder with respect to Franchise Products
in each country in the Licensed Territory for eleven (11) years from the date of
first commercial sale of such Franchise Product in such country.


(b) Upon expiration of the royalty term for a Licensed Product in a country as
described above, Genentech shall thereafter have an exclusive, fully paid-up,
irrevocable license under the

20

--------------------------------------------------------------------------------



IDEC Patents, IDEC Know-how and IDEC regulatory submissions to make, use, sell,
offer for sale, have sold and import that Licensed Product in that country. Upon
expiration of the royalty term for a New Product in a country as described
above, Genentech shall thereafter have an non-exclusive, fully paid-up,
irrevocable license under the IDEC Patents, IDEC Know-how and IDEC regulatory
submissions to make, use, sell, offer for sale, have sold and import that New
Product in that country.


7.10 Taxes. IDEC shall pay any and all taxes levied on account of, or measured
exclusively by, any payment including royalties it receives under this
Agreement. If laws or regulations require that taxes be withheld, Genentech will
(i) deduct those taxes from the remittable royalty, (ii) timely pay the taxes to
the proper taxing authority, and (iii) send proof of payment to IDEC within
sixty (60) days following that payment.


7.11 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, at the election of Genentech, royalties
accrued in that country shall be paid to IDEC in the country in local currency
by deposit in a local bank designated by IDEC.


7.12 Foreign Exchange. For the purpose of computing Royalty-Bearing Sales for
Franchise Products sold in a currency other than United States Dollars, such
currency shall be converted into United States Dollars in accordance with
Genentech's customary and usual translation procedures consistently applied.


7.13 Payments to or Reports by Affiliates. Any payment required under any
provision of this Agreement to be made to either Party or any report required to
be made by any Party shall be made to or by an Affiliate of that Party if
designated by that Party as the appropriate recipient or reporting entity.


7.14 Sales By Sublicensees. In the event Genentech grants licenses or
sublicenses to others to make or sell Franchise Products in the Licensed
Territory, such licenses or sublicenses shall include an obligation for the
licensee or sublicensee to account for and report its Royalty-Bearing Sales of
such Franchise Products on the same basis as if such sales were Royalty-Bearing
Sales by Genentech, and Genentech shall pay royalties to IDEC as if the
Royalty-Bearing Sales of the licensee or sublicensee were Royalty-Bearing Sales
of Genentech.


ARTICLE 8.
MANUFACTURE AND SUPPLY


8.1 Process Development, Manufacturing Approvals of C2B8. IDEC shall be
responsible for, at its own expense, process development, scale-up, validation
and FDA licensure of its existing C2B8-producing CHO cell line to the 2,750
liter fermenter scale. As soon as practicable after the Original Effective Date,
IDEC will transfer to Genentech a re-amplified CHO C2B8-producing cell line,
and, within 30 days of the Original Effective Date, transfer the technology to
be licensed to Genentech under the terms and conditions of the Expression
Technology License of even date herewith, and provide reasonable training of
Genentech personnel as requested by Genentech necessary to allow Genentech to
scale up C2B8 process with the re-amplified cell line. Immediately after receipt
of IDEC's re-amplified CHO C2B8 producing cell line by Genentech, Genentech will
begin work, at its own expense, on the scale-up of a re-amplified cell line in

21

--------------------------------------------------------------------------------



optimal growth media to produce C2B8 at commercial scale. If Genentech
determines that such scale up is not commercially feasible, it will so notify
the JDC. Upon the decision of the JDC to go forward, Genentech will, at its own
expense, attempt to scale up another cell line selected by the JDC or the cell
line used for 2,750 liter fermenter scale production. If Genentech has
successfully scaled up a cell line to its commercial scale and IDEC is then
manufacturing C2B8, Genentech will, at its own expense, transfer the optimized
cell line and information sufficient to allow IDEC to manufacture C2B8 by
essentially the same process used by Genentech except for the size of the
fermentation vessel. If bridging or any other studies are required to permit the
use or sale of C2B8 produced by Genentech by the optimized process, the costs of
such clinical studies shall be paid by Genentech, but shall be charged against
Operating Profits over the first three years after the first commercial sale of
C2B8 produced by the optimized process. IDEC will otherwise be responsible, at
its own expense, for all expenses incurred in obtaining Regulatory Approvals for
the manufacturing process used to produce C2B8, except that Genentech, at its
own expense, will pay the expenses incurred to receive FDA licensure of
Genentech facilities. Notwithstanding anything to the contrary in this Section
8.1, costs incurred by either Party under this Section 8.1 after Regulatory
Approval in the United States shall be charged to Operating Profits.


8.2 Manufacture and Supply of C2B8. IDEC shall, pursuant to a Supply Agreement
to be entered into between the Parties prior to the date of the first submission
of an application or registration for Regulatory Approval, supply all
requirements for C2B8 in final vial form for commercial sale in all territories
for the first two years after the first Regulatory Approval in the United States
or Europe, whichever comes earlier (the "Initial Commercial Period"). The
average annual Cost of Goods Sold of C2B8 packaged in final vial form during the
Initial Commercial Period shall be the lower of (i) [*] or (ii) [*] IDEC may
continue to supply, at its option, commercial requirements for C2B8 up to the
capacity of its current manufacturing plant [*] in San Diego (the "Supply
Option"). The Supply Option shall be exercised, if at all, by written notice on
or before the date of the first Regulatory Approval including a good faith
estimate of IDEC's planned production levels. If the parties determine that the
FDA will not grant establishment licenses to two manufacturing facilities using
different scales of production, then the parties will use best efforts to
develop a manufacturing capacity plan by the first Regulatory Approval.
Subsequent to the Initial Commercial Period, if both Parties are manufacturing
Licensed Product at the same time, the Cost of Goods Sold for both Parties used
for calculation of Operating Profits shall be the lower of Genentech's or IDEC's
actual cost of Goods Sold for commercial production of C2B8 packaged in final
vial form. After the Initial Commercial Period, Genentech shall manufacture all
requirements of C2B8 for commercial sale in excess of that which IDEC has agreed
to produce.


8.3 Transfer of Materials and Know-how for C2B8.


(a) IDEC shall on Genentech's request at any time transfer to, and fully enable
Genentech with, the then most current version of all biological materials,
know-how, reagents and expertise necessary for Genentech to undertake the
manufacture of C2B8. IDEC shall periodically update biological materials and
information related to C2B8 previously transferred to Genentech. All transfers
of materials and information to Genentech shall be free of charge to Genentech;
provided, however, IDEC's obligation to train Genentech personnel in the use of
such material and information shall be limited to [*] person hours.

22

--------------------------------------------------------------------------------





(b) At the time Genentech completes the commercialization scale-up described in
Section 8.1, if IDEC continues to manufacture commercial quantities of C2B8,
Genentech will transfer to, and fully enable IDEC with, the then most current
version of all biological materials, know-how, reagents and expertise applicable
to the actual manufacturing process in use by IDEC necessary for IDEC to
undertake the manufacture of C2B8 provided that IDEC uses such biological
materials, know-how, reagents and expertise solely to manufacture C2B8.
Genentech's obligation to train IDEC personnel in the use of such materials or
information shall be limited to [*] person hours.


(c) IDEC agrees to allow Genentech to audit, at its expense, any Regulatory
Approval documentation in the possession of IDEC concerning products other than
the Licensed Products to determine if such products utilize Genentech Patents or
Genentech Know-how. Such audit(s) shall be conducted by an independent party to
be mutually agreed upon by Genentech and IDEC, and shall be limited to one audit
during any twelve month period.


8.4 Transfer Price of Products for C2B8. The transfer price for C2B8 supplied to
Genentech for sale in the Licensed Territory will be the [*]. IDEC will invoice
Genentech within 10 days after each shipment of C2B8 to the Licensed Territory
on a shipment by shipment basis. Genentech shall pay each invoice within thirty
(30) days of receipt of both of C2B8 and invoice.


8.5 Manufacture of C2B8 for Clinical Trials.


(a) IDEC will supply at no cost all quantities of C2B8 for pre-clinical studies
and clinical trials in the Co-Promotion Territory directed toward obtaining the
first Regulatory Approval in the Co-Promotion Territory.


(b) IDEC shall supply to Genentech, at IDEC's [*] until the beginning of the
Initial Commercial Period and at [*] thereafter, all quantities of C2B8 for
preclinical studies and clinical trials in the Licensed Territory or for
expanded needs beyond those set forth in the original Development Plan.


8.6 Manufacture and Supply of Franchise Products (other than C2B8). Genentech
shall be responsible, and have complete decision making control for all process
development, scale-up, validation and FDA licensure for the manufacture of all
Franchise Products (other than C2B8) in the Co-Promotion Territory, the cost of
which shall be considered Development Costs pursuant to this Agreement. In
addition, Genentech, either itself or through a third party manufacturer, shall
be responsible for the manufacture and supply of clinical and commercial supply
of New Products for the Co-Promotion Territory (Genentech shall use commercially
reasonable and diligent efforts to maintain a reasonable Cost of Goods Sold for
manufacture and supply of all Franchise Products).


8.7 Right of First Negotiation for Manufacture and Supply of Franchise Products
in the Co-Promotion Territory. In the event Genentech decides to seek a Third
Party (other than F. Hoffmann La Roche AG) to manufacture and supply a
particular Franchise Product in the Co-Promotion Territory, Genentech shall
promptly notify IDEC in writing. IDEC shall have thirty (30) days from the date
of Genentech’s notice to IDEC to provide written notice to Genentech that

23

--------------------------------------------------------------------------------



it elects to negotiate with Genentech the rights under which it may manufacture
and supply such Franchise Product in the Co-Promotion Territory, and a failure
to timely so elect shall be deemed a decision not to negotiate for such rights.
In the event that IDEC timely notifies Genentech of its desire to engage in such
negotiations, then for a period of ninety (90) days, Genentech and IDEC shall
use good faith efforts to agree upon terms under which IDEC would manufacture
and supply such Franchise Product in the Co-Promotion Territory. In the event
that IDEC and Genentech have not entered into a definitive agreement within
ninety (90) days of IDEC’s election to negotiate, then Genentech shall be free
to grant to any Third Party the right to manufacture and supply such Franchise
Product in the Co-Promotion Territory on any terms that Genentech considers
appropriate.


ARTICLE 9.
LICENSES


9.1 Licensed Products


(a) Licenses To Genentech Within The Field. IDEC grants to Genentech a worldwide
license (including Asia, pursuant to the First Amendment) under the IDEC Patents
and IDEC Know-how and IDEC regulatory submissions in the Field to develop, make,
have made, use, sell, offer for sale, have sold and import Licensed Products.
Such license shall be co-exclusive with IDEC in the Co-Promotion Territory and
exclusive even as to IDEC in the Licensed Territory.


(b) Nonexclusive License To IDEC. Genentech grants IDEC a nonexclusive license
in the United States and Canada to use Genentech Know-how and Genentech Patents
in the Field solely for the purposes of developing, manufacturing, having
manufactured, using, selling, offering for sale, having sold and importing C2B8
and such additional Licensed Products as the Parties mutually agree to develop
in the Co-Promotion Territory. IDEC covenants and agrees not to develop, make,
have made, use, sell, offer for sale, have sold or import any product using any
of the Genentech Know-how or Genentech Patents outside of the Field. If
Genentech is sublicensing any Third Party patents under this grant, IDEC shall
pay any royalties owed to any such Third Party on account of the manufacture,
use or sale of any Licensed Products by IDEC. Genentech further grants to IDEC a
co-exclusive (with Genentech) license to use Genentech regulatory submissions in
the Field solely for the purposes of developing, manufacturing, having
manufactured, using, selling, offering for sale, having sold and importing C2B8
and such additional Licensed Products as the Parties mutually agree to develop
in the Co-Promotion Territory.


9.2 New Products


(a) Nonexclusive License to Genentech. IDEC grants to Genentech a worldwide,
nonexclusive license under the IDEC Patents, IDEC Know-how and IDEC regulatory
submissions in the Field to develop, make, have made, use, sell, offer for sale,
have sold and import G2H7 and each other New Product.


(b) License to IDEC in the Co-Promotion Territory. Genentech grants to IDEC a
co-exclusive (with Genentech) license under the Genentech Patents, Genentech NP

24

--------------------------------------------------------------------------------



Patents, Genentech Know-how and Genentech regulatory submissions in the Field in
the United States to develop, use, sell, offer for sale, have sold and import
G2H7 and each other New Product. Genentech does not grant any license or rights
to IDEC regarding development or commercialization of New Products outside the
Field or outside of the United States, and nothing in this Agreement shall be
construed as granting IDEC any license or right to control the development
and/or commercialization of New Products outside the Field and outside the
United States.


9.3 Sublicensing. Genentech may grant sublicenses to its rights under this
Agreement with the prior written consent of IDEC, such consent not to be
unreasonably withheld. IDEC hereby consents to such a sublicense to F. Hoffmann
La Roche or any of its affiliates. Unless otherwise agreed, each sublicensee
shall be subject to all of the obligations of Genentech hereunder applicable to
that part of the territory being licensed.


9.4 Inclusion of Asia in the Licensed Territory. If a license in Asia becomes
available on an exclusive basis with respect to C2B8, IDEC shall notify
Genentech in writing. If such notification is prior to or on December 31, 1995,
then Genentech shall pay IDEC [*] upon signing of an amendment to this Agreement
to include such territory in the Licensed Territory. After December 31, 1995,
Genentech shall have the option to include Asia in the Licensed Territory, if
available, on sixty (60) days written notice, for the [*] license issue fee
payable pursuant to this Section. IDEC agrees to use its best efforts within 90
days of the Original Effective Date to obtain at least a co-exclusive license
for Genentech in the Asian territory. The consideration to IDEC for a
co-exclusive license involving Genentech in the Asian territory shall not be
less than [*] of which Genentech shall pay no more than [*]. If Asia is added to
the Licensed Territory, it shall be subject to the same terms and conditions set
forth in this Agreement, provided that Genentech shall have no obligation to
make any additional payments with respect to such added Asian territory other
than royalties as specified in this Agreement. Notwithstanding the foregoing
provisions of this Section 9.4, the Parties acknowledge that Asia, pursuant to
the First Amendment, is included within the Licensed Territory.


9.5 Shared Information. All of the information described in Section 14.1 below
shall be deemed IDEC Know-how and Genentech Know-how for purposes of this
Article 9 and the licenses granted herein.


9.6 Third Party Rights. In the event that IDEC or Genentech becomes aware of any
Third Party rights that may be relevant to development, manufacture or
commercialization of the Franchise Products in the Co-Promotion Territory, that
Party shall promptly notify the other Party. To the extent that the Parties
mutually agree that such rights are necessary to develop, manufacture or
commercialize the Franchise Products in the Co-Promotion Territory, the Parties
shall discuss an appropriate course of action to obtain a license to such rights
in order to further the objectives of the Parties under this Agreement.




ARTICLE 10.
TRADEMARKS

25

--------------------------------------------------------------------------------



10.1 (a) Product Trademarks for Licensed Products. All Licensed Products shall
be sold in the Co--Promotion Territory under trademarks selected by the JCC and
owned jointly by Genentech and IDEC in the Co-Promotion Territory and Licensed
Territory. The JCC shall use best efforts to select a worldwide trademark. Each
Party hereby grants the other a fully-paid co--exclusive license to use its
trademarks in the Co-Promotion Territory for the Co-Promotion activities
provided for in this Agreement. IDEC shall control preparation, prosecution and
maintenance of applications related to such trademarks and the costs in the
Co-Promotion Territory ("Trademark Costs") shall (i) prior to Regulatory
Approval in the United States, be paid by IDEC, and (ii) after Regulatory
Approval in the United States, be included in Other Operating Income/Expense
pursuant to Exhibit A. Genentech shall control preparation, prosecution,
maintenance and applications related to trademarks in the Licensed Territory and
shall pay all costs incurred with respect thereto, and will notify IDEC if
Genentech believes in good faith that sole ownership of the trademark in a
particular country in the Licensed Territory is the best method to protect the
trademark, in which case Genentech shall be the sole owner of such trademark.


(b) Trademarks for New Products. G2H7 and each other New Product shall be sold
in the Co-Promotion Territory under trademarks selected by the JCC and owned
jointly by Genentech and IDEC in the Co-Promotion Territory. The JCC shall use
best efforts to select a worldwide trademark. Each Party hereby grants the other
a fully-paid co-exclusive license to use its trademarks in the Co-Promotion
Territory for the Co-Promotion activities provided for in this Agreement.
Genentech shall control preparation, prosecution and maintenance of applications
related to such trademarks and the Trademark Costs associated with New Products
in the Co-Promotion Territory shall be included in Other Operating
Income/Expense pursuant to Exhibit A. Genentech shall solely own, and control
preparation, prosecution, maintenance and applications related to such
trademarks outside the United States and shall pay all costs incurred with
respect thereto.


10.2 Infringement of Trademarks. Each Party shall notify the JCC promptly upon
learning of any actual, alleged or threatened infringement of a trademark
applicable to a Franchise Product (the "Trademark") in the Co-Promotion
Territory or of any unfair trade practices, trade dress imitation, passing off
of counterfeit goods, or like offenses in the Co--Promotion Territory. Upon
learning of such offenses from a Party regarding a jointly owned Trademark, the
JMC shall confer with the Parties regarding which Party and counsel should be
assigned to defend the Trademark. The Party defending the Trademark shall take
all reasonable and appropriate steps to protect, defend and maintain the
Trademark for use by the Parties in connection with the Franchise Product. Upon
learning of such an offense from a Party regarding a Trademark owned solely by
one of the Parties, and not provided for above in this Section, the JCC shall
confer with the Parties regarding the defense of such Trademark. The decision
whether and how to defend such a Trademark owned solely by one Party will rest
with such Party.


10.3 Costs of Defense for Jointly Owned Trademark. All of the costs, expenses
and legal fees in bringing, maintaining and prosecuting any action to maintain,
protect or defend a jointly owned Trademark in the Co-Promotion Territory, and
any recovery shall be included in the Other Operating Income/Expense. All of the
costs, expenses and legal, fees in bringing, maintaining and prosecuting any
action to maintain, protect or defend a Trademark in the Licensed Territory
shall be paid by, and any recovery shall be paid to, Genentech.

26

--------------------------------------------------------------------------------







ARTICLE 11.
CONFIDENTIALITY


11.1 Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that, for the
term of this Agreement and for seven (7) years thereafter, the receiving Party
shall keep confidential and shall not publish or otherwise disclose or use for
any purpose other than as provided for in this Agreement any Information and
other information and materials furnished to it by the other Party pursuant to
this Agreement (collectively, "Confidential Information"), except to the extent
that it can be established by the receiving Party that such Confidential
Information:


(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;


(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;


(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;


(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others; or.


(e) was subsequently developed by the receiving Party without use of the
Confidential Information as demonstrated by competent written records.


11.2 Authorized Disclosure. Each Party may disclose Confidential Information
hereunder to the extent such disclosure is reasonably necessary in filing or
prosecuting patent applications, prosecuting or defending litigation, complying
with applicable governmental regulations or conducting preclinical or clinical
trials, provided that if a Party is required by law or regulation to make any
such disclosure of the other Party's Confidential Information it will, except
where impracticable for necessary disclosures, for example in the event of
medical emergency, give reasonable advance notice to the other Party of such
disclosure requirement and, except to the extent inappropriate in the case of
patent applications, will use its reasonable efforts to secure confidential
treatment of such Confidential Information required to be disclosed. In
addition, each Party shall be entitled to disclose, under a binder of
confidentiality containing provisions as protective as those of this Article 11,
Confidential Information to consultants and other Third Parties only for any
purpose provided for in this Agreement. Nothing in this Article 11 shall
restrict any Party from using for any purpose any Information developed by it
during the course of the collaboration hereunder.


11.3 Survival. This Article 11 shall survive the termination or expiration of
this Agreement for a period of seven (7) years.

27

--------------------------------------------------------------------------------





11.4 Termination of Prior Agreement. This Agreement supersedes the
Confidentiality Agreement between the Parties dated September 9, 1994. All
Information exchanged between the Parties under that Agreement shall be deemed
Confidential Information and shall be subject to the terms of this Article 11.


11.5 Publications. Prior to the end of Phase II Clinical Trials of each
Franchise Product in the Co-Promotion Territory and subject to the applicable
publication provisions of any Clinical Trial Agreements with investigators, the
JDC with appropriate input from the JCC will determine the overall strategy for
publication in support of such Franchise Product in the Co-Promotion Territory.
Except as required by law, each Party agrees that it shall not publish or
present the results of studies carried out as part of the collaboration without
the approval of the JDC and the opportunity for prior review by the other Party.
Each Party shall provide to the other the opportunity to review any proposed
abstracts, manuscripts or presentations (including information to be presented
verbally) which relate to any Franchise Product at least thirty (30) days prior
to their intended submission for publication and such submitting Party agrees,
upon written request from the other Party, not to submit such abstract or
manuscript for publication or to make such presentation until the other Party is
given a reasonable period of time to seek patent protection for any material in
such publication or presentation which it believes is patentable.




ARTICLE 12.
OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS

 
12.1 Modified Definitions. For purposes of this Article 12, IDEC Patents,
Genentech Patents and Genentech NP Patents shall not include Patents owned
jointly by the Parties. "Joint Patents" shall mean Patents owned jointly by the
Parties which cover the manufacture, use or sale of Franchise Products.


12.2 Ownership of Intellectual Property. IDEC shall own all inventions made
under this Agreement solely by it or its employees. Genentech shall own all
inventions made under this Agreement solely by its employees. All inventions
made under this Agreement jointly by employees of IDEC and Genentech will be
owned jointly by IDEC and Genentech and each Party shall retain full ownership
under any Patents resulting therefrom, with full ownership rights in any field
and subject to the licenses granted in Article 9, the right to sublicense
without the consent of the other Party, without accounting. The laws of the
United States with respect to joint ownership of inventions shall apply in all
jurisdictions giving force and effect to this Agreement. The Parties shall
jointly own Joint Know-how.


12.3 Disclosure of Patentable Inventions. In addition to the disclosures
required under Article 14, each Party shall provide to the other, any written
invention disclosure submitted to a Party's legal department in the normal
course which discloses an invention made under this Agreement that is useful in
the Field. Such invention disclosures shall be provided to the other Party
within thirty (30) days after the Party commences preparation of a patent
application based on such disclosure.

28

--------------------------------------------------------------------------------



12.4 Coordination. The Parties intend to prosecute and manage IDEC Patents,
Genentech Patents and Genentech NP Patents for the purpose of providing the
broadest protection for Franchise Products. The Parties will share information
and each Party will consider the views of the other Party with respect to the
scope of claims and decisions regarding the prosecution and maintenance of such
Patents as necessary to achieve such purpose.


12.5 Prosecution of Existing Patents.
 
(a) IDEC shall disclose to Genentech the complete texts of all IDEC Patents
filed by IDEC prior to the Restated Effective Date which claim the manufacture,
use or sale of Franchise Products as well as all information received concerning
the institution or possible institution of any interference, opposition,
reexamination, reissue, revocation, nullification or any official proceeding
involving an IDEC Patent anywhere in the Co-Promotion Territory or Licensed
Territory. Genentech shall have the right to review all such IDEC Patents and
all proceedings related thereto and make recommendations to IDEC concerning them
and their conduct and IDEC shall consider in good faith for the Co-Promotion
Territory and take into account for the Licensed Territory Genentech's
reasonable comments related thereto. IDEC agrees to keep Genentech promptly and
fully informed of the course of patent prosecution or other proceedings of such
IDEC Patents including by providing Genentech with copies of substantive
communications, search reports and third party observations submitted to or
received from patent offices within the Co-Promotion Territory or Licensed
Territory. Genentech shall provide such patent consultation to IDEC related to
such IDEC Patents at no cost to IDEC. All reasonable costs that IDEC incurs
after the Original Effective Date in filing, prosecuting and maintaining IDEC
Patents in the Co-Promotion Territory shall be borne by IDEC until the date of
Regulatory Approval and thereafter shall be charged to Other Operating
Income/Expense. All such reasonable costs which IDEC will incur in the Licensed
Territory shall be reimbursed by Genentech; provided, however, that Genentech
shall have the right to determine which countries within the Licensed Territory
in which to file, prosecute and maintain IDEC Patents. Genentech shall hold all
information disclosed to it under this Article 12 as confidential subject to the
provisions of Article 11 of this Agreement. Genentech shall have the right to
assume responsibility for any IDEC Patent or any part of any such Patent which
IDEC intends to abandon or otherwise cause or allow to be forfeited provided
that the claims of such IDEC Patent covers Franchise Product or formulations,
methods of manufacture or methods of use thereof.


(b) Genentech shall have the right, using in-house or outside legal counsel
selected at Genentech's sole discretion, to prepare, file, prosecute, maintain
and obtain extensions of Genentech Patents, Genentech NP Patents or Joint
Patents filed prior to the Restated Effective Date in countries of Genentech's
choice throughout the Licensed Territory and in such countries within the
Co-Promotion Territory as agreed by the Parties with appropriate credit to IDEC
representatives, including the naming of such parties as inventors where
appropriate. Genentech shall bear the costs relating to such activities in the
Licensed Territory at all times and in the Co-Promotion Territory until
Regulatory Approval in the United States. Such costs in the Co-Promotion
Territory after Regulatory Approval in the United States shall be included in
Other Operating Income/Expense pursuant to Exhibit A. Genentech shall disclose
to IDEC the complete text of, and shall use reasonable efforts to solicit IDEC's
advice and review of the nature and text of, all Genentech Patents, Genentech NP
Patents and Joint Patents and material prosecution

29

--------------------------------------------------------------------------------



matters related thereto in reasonably sufficient time prior to filing thereof,
and Genentech shall consider in good faith for the Co-Promotion Territory and
take into account for the Licensed Territory IDEC's reasonable comments related
thereto.


12.6 Prosecution of New Patents.


(a) Genentech shall have the first right, using in-house or outside legal
counsel selected at Genentech's sole discretion, to prepare, file, prosecute,
maintain and obtain extensions of Genentech Patents, Genentech NP Patents or
Joint Patents filed after the Restated Effective Date in countries of
Genentech's choice throughout the Licensed Territory and in such countries
within the Co-Promotion Territory as agreed by the Parties with appropriate
credit to IDEC representatives, including the naming of such parties as
inventors where appropriate. Genentech shall bear the costs relating to such
activities in the Licensed Territory at all times and in the Co-Promotion
Territory until Regulatory Approval in the United States. Such costs in the
Co-Promotion Territory after Regulatory Approval in the United States shall be
included in Other Operating Income/Expense pursuant to Exhibit A. Genentech
shall disclose to IDEC the complete text of, and shall use reasonable efforts to
solicit IDEC's advice and review of the nature and text of, all Genentech
Patents, Genentech NP Patents and Joint Patents and material prosecution matters
related thereto in reasonably sufficient time prior to filing thereof, and
Genentech shall consider in good faith IDEC's reasonable comments related
thereto.


(b) IDEC shall have the first right, using in-house or outside legal counsel
selected at IDEC's sole discretion, to prepare, file, prosecute, maintain and
obtain extensions of IDEC Patents filed after the Restated Effective Date in
countries agreed to by the Parties within the Co-Promotion Territory and in
countries of Genentech's choice within the Licensed Territory. IDEC shall
disclose to Genentech the complete text of, and shall use reasonable efforts to
solicit Genentech's advice and review of the nature and text of, such IDEC
Patents and material prosecution matters related thereto in reasonably
sufficient time prior to filing thereof, and IDEC shall (i) in the Co-Promotion
Territory consider in good faith Genentech's reasonable comments related thereto
and (ii) in the Licensed Territory take into account Genentech's reasonable
comments related thereto. All reasonable costs related to preparing, filing,
prosecuting, maintaining and extending IDEC Patents shall be (i) prior to
Regulatory Approval in the United States, paid by IDEC and (ii) after Regulatory
Approval in the United States, included in Other Operating Income/Expense
pursuant to Exhibit A for activities within the Co-Promotion Territory and
reimbursed by Genentech to IDEC for activities within the Licensed Territory.


(c) If Genentech, prior or subsequent to filing any Genentech Patents, Genentech
NP Patents or Joint Patents, elects not to file, prosecute or maintain such
Patents or certain claims encompassed by such Patents, Genentech shall give IDEC
notice thereof within a reasonable period prior to allowing such Patents or
certain claims encompassed by such Patents to lapse or become abandoned or
unenforceable, and IDEC shall thereafter have the right, at its sole expense, to
prepare, file, prosecute and maintain Patents or certain claims encompassed by
such Patents that claim Franchise Products or formulations, methods of
manufacture or methods of use thereof in countries of its choice throughout the
world. If IDEC, prior or subsequent to filing IDEC Patents, elects not to file,
prosecute or maintain such Patents or certain claims encompassed by such Patents
that claim Franchise Products or formulations, methods of manufacture or methods
of use

30

--------------------------------------------------------------------------------



thereof, IDEC shall give Genentech notice thereof within a reasonable period
prior to allowing such Patents or certain claims encompassed by such Patents to
lapse or become abandoned or unenforceable, and Genentech shall thereafter have
the right, at its sole expense, to prepare, file prosecute and maintain such
Patents or certain claims encompassed by such Patents in countries of its choice
throughout the world.


(d) The Party filing Joint Patents shall do so in the name of and on behalf of
both Genentech and IDEC. Each of IDEC and Genentech shall hold all information
it presently knows or acquires under this Paragraph which is related to all such
Patents as confidential subject to the provisions of Article 11 of this
Agreement.


12.7 Waiver.


(a) IDEC on behalf of itself and its directors, employees, officers,
shareholders, agents, successors and assigns hereby waives any and all actions
and causes of action, claims and demands whatsoever, in law or equity of any
kind it or they may have against Genentech, its officers, directors, employees,
shareholders, agents, successors and assigns, which may arise in any way except
as a result of Genentech's gross negligence, recklessness, or willful misconduct
in performance of its rights or obligations under Section 12.5 or Section 12.6
of this Agreement.


(b) Genentech on behalf of itself and its directors, employees, officers,
shareholders, agents, successors and assigns hereby waives any and all actions
and causes of action, claims and demands whatsoever, in law or equity of any
kind it or they may have against IDEC, its officers, directors, employees,
shareholders, agents, successors and assigns, which may arise in any way except
as a result of IDEC's gross negligence, recklessness, or willful misconduct in
performance of its rights or obligations under Section 12.5 or Section 12.6 of
this Agreement.


12.8 Further Assurances. Notwithstanding the provisions of Section 12.5 or
Section 12.6 of this Agreement, each Party shall, at its own expense, provide
reasonable assistance to the other Party to facilitate filing of all Patents
covering inventions referred to in Section 12.2 of this Agreement and shall
execute all documents deemed necessary or desirable therefor.


12.9 Initial Filings If Made Outside of the United States. The Parties agree to
use reasonable efforts to ensure that any IDEC Patent, Genentech Patent,
Genentech NP Patent or Joint Patent filed outside of the United States prior to
a U.S. filing will be in a form sufficient to establish the date of original
filing as a priority date for the purposes of a subsequent U.S. filing and that
the requisite foreign filing license will be obtained.


12.10 Patent Enforcement.


(a) Notice. In the event that IDEC or Genentech becomes aware of actual or
threatened infringement of a patent related to Franchise Product, anywhere in
the world, that Party shall promptly notify the other Party in writing.


(b) IDEC Patents. IDEC shall have the first right but not the obligation to
bring an infringement action or file any other appropriate action or claim
directly related to infringement

31

--------------------------------------------------------------------------------



of an IDEC Patent , wherein such infringement relates to Franchise Product,
against any Third Party. The costs of patent enforcement and related recoveries
associated with the Co-Promotion Territory incurred by IDEC shall be included in
Other Operating Income/Expense. Such patent enforcement costs in the Licensed
Territory shall be borne by IDEC. If IDEC does not commence a particular
infringement action within ninety (90) days after it received such written
notice, Genentech, after notifying IDEC in writing, shall be entitled to bring
such infringement action or any other appropriate action or claim at its own
expense. The Party conducting such action shall consider in good faith the other
Party's comments on the conduct of such action. Recovery from any settlement or
judgment from such action in the Licensed Territory shall go first to reimburse
the expenses of the Parties and the remainder shall be shared by the Parties in
proportion to their respective economic interests. In any event, IDEC and
Genentech shall assist one another and reasonably cooperate in any such
litigation at the other's request without expense to the requesting Party.


(c) Genentech Patents and Genentech NP Patents. Genentech shall have the first
right but not the obligation to bring an infringement action or file any other
appropriate action or claim directly related to infringement of a Genentech
Patent or Genentech NP Patent, wherein such infringement relates to Franchise
Product, against any Third Party. The costs of patent enforcement and related
recoveries associated with the Co-Promotion Territory incurred by Genentech
shall be charged to Other Operating Income/Expense. Such patent enforcement
costs in the Licensed Territory shall be borne by Genentech. Recovery from any
settlement or judgment from such action in the Licensed Territory shall go first
to reimburse the expenses of the Parties and the remainder shall be shared by
the Parties in proportion to their respective economic interests.


(d) Joint Patents. Upon notice of an alleged infringement of a Joint Patent, the
Parties will discuss in good faith an appropriate course of action to further
the objectives of the Parties under this Agreement.


12.11 Infringement Defense.


(a) Defense in the Co-Promotion Territory. If a Third Party asserts that a
patent or other right owned by it is infringed by any Franchise Product in the
Co-Promotion Territory, the JMC shall establish a plan for a common defense and
select the Party responsible for managing such plan. The costs of any such
action incurred by one or both of the Parties at the direction of the JMC
(including the costs of any judgment, award, decree or settlement) will be
chargeable to the collaboration as Other Operating Income/Expense pursuant to
Exhibit A.


(b) Defense in the Licensed Territory. If a Third Party asserts that a patent or
other right owned by it is infringed by any Franchise Product in the Licensed
Territory, Genentech will be solely responsible for deciding how and whether to
defend against any such assertions at its cost and expense. If Genentech is
required to pay royalties to such Third Party as a result of such action, it
will be entitled to deduct [*] of such royalties against royalties owing to IDEC
under, but only to the extent permitted by, Section 7.7(d).



32

--------------------------------------------------------------------------------





ARTICLE 13.
REPRESENTATIONS AND WARRANTIES


13.1 Representations and Warranties. Each of the Parties hereby represents and
warrants, as of the Restated Effective Date, as follows:


(a) This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of the Agreement by such Party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over it.


(b) Such Party has not, and during the term of the Agreement will not, grant any
right to any Third Party relating to its respective Patents and Know-how in the
Field which would conflict with the rights granted to the other Party hereunder.


(c) Each Party represents and warrants that it has the right to grant the
licenses granted herein.


(d) Except as set forth on Exhibit D of the Original Agreement, IDEC is not
obligated under any agreement as of the Original Effective Date to pay any Third
Party royalties with respect to C2B8


As used in this Section 13.1, “Patents” means IDEC Patent with respect to IDEC,
and Genentech Patents and Genentech NP Patents with respect to Genentech; and
“Know-how” means IDEC Know-how with respect to IDEC, and Genentech Know-how with
respect to Genentech.


13.2 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates, provided,
however, that each Party shall remain responsible and be guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.




ARTICLE 14.
INFORMATION AND REPORTS


14.1 Information. Genentech and IDEC will disclose and make available to each
other all preclinical, clinical, regulatory, commercial and other information,
including without limitation all information relevant to the joint promotion of
Franchise Products, developed by Genentech or IDEC concerning Franchise Products
at any time during the term of this Agreement. Each Party will use commercially
reasonable and diligent efforts to disclose to the other Party all significant
information promptly after it is learned or its significance is appreciated.
Each Party shall own and maintain its own database of clinical trial data
accumulated from all clinical trials of Franchise Products for which it was
responsible and of adverse drug event information for all Franchise Products. At
the option of the requesting Party, such data shall be provided in a

33

--------------------------------------------------------------------------------



computer readable format by the providing Party, to the extent available, which
shall also assist in the transfer and validation of such data to the receiving
Party.


14.2 Complaints. Each Party shall maintain a record of all complaints it
receives with respect to any Franchise Product. Each Party shall notify the
other of any complaint received by it in sufficient detail and within five (5)
business days after the event, and in any event in sufficient time to allow the
responsible Party to comply with any and all regulatory requirements imposed
upon it in any country.


14.3 Adverse Drug Events. The Parties recognize that the holder of a Drug
Approval Application may be required to submit information and file reports to
various governmental agencies on compounds under clinical investigation,
compounds proposed for marketing, or marketed drugs. Information must be
submitted at the time of initial filing for investigational use in humans and at
the time of a request for market approval of a new drug. In addition,
supplemental information must be provided on compounds at periodic intervals and
adverse drug experiences must be reported at more frequent intervals depending
on the severity of the experience. Consequently, each Party agrees to:


(a) provide to the other for initial and/or periodic submission to government
agencies significant information on the drug from preclinical laboratory, animal
toxicology and pharmacology studies, as well as adverse drug experience reports
from clinical trials and commercial experiences with the compound;


(b) in connection with investigational drugs, report to the other within three
(3) days of the initial receipt of a report of any unexpected or serious
experience with the drug, or sooner if required for either Party to comply with
regulatory requirements; and


(c) in connection with marketed drugs, report to the other within five (5)
business days of the initial receipt of a report of any adverse experience with
the drug that is serious and unexpected or sooner if required for either Party
to comply with regulatory requirements. Serious adverse experiences mean any
experience that suggests a significant hazard, contraindication, side effect or
precaution, or any experience that is fatal or life threatening, is permanently
disabling, requires or prolongs inpatient hospitalization, or is a congenital
anomaly, cancer, or overdose. An unexpected adverse experience is one not
identified in nature, specificity, severity or frequency in the current
investigator brochure or the U.S. labeling for the drug. Each Party also agrees
that if it contracts with a Third Party for research to be performed by such
Third Party on the drug, that Party agrees to require such Third Party to report
to contracting Party the information set forth in subparagraph (a), (b), and (c)
above.


14.4 Records of Net Sales and Costs. Each Party will maintain complete and
accurate records which are relevant to costs, expenses, sales and payments under
this Agreement and such records shall be open during reasonable business hours
for a period of three (3) years from creation of individual records for
examination at the other Party's expense, and, with respect to the audit
provisions of Section A.6.1 and A.6.2 of Exhibit A, such examination shall not
be conducted more often than once each year by an independent public accountant
selected by the other Party as described in A.6 of Exhibit A. Any records or
accounting information received from the other

34

--------------------------------------------------------------------------------



Party shall be Confidential Information for purposes of Article 11. Results of
any such audit shall be provided to both Parties, subject to Article 11.


14.5 Publicity Review. The Parties agree that the public announcement of the
execution of this Agreement shall be in the form of a press release to be agreed
upon on or before the Restated Effective Date and thereafter each Party shall be
entitled to make or publish any public statement consistent with the contents
thereof. Thereafter, IDEC and Genentech will jointly discuss and agree, based on
the principles of this Section 14.5, on any statement to the public regarding
this Agreement or any aspect of this Agreement subject in each case to
disclosure otherwise required by law or regulation as determined in good faith
by each Party. The principles to be observed by IDEC and Genentech in such
public disclosures will be: accuracy, the requirements for confidentiality under
Article 11, the advantage a competitor of IDEC or Genentech may gain from any
public statements under this Section 14.5, and the standards and customs in the
biotechnology and pharmaceutical industries for such disclosures by companies
comparable to IDEC and Genentech. The terms of this Agreement may also be
disclosed to (i) government agencies where required by law, or (ii) Third
Parties with the prior written consent of the other Party, which consent shall
not be unreasonably withheld, so long as such disclosure is made under a binder
of confidentiality and so long as highly sensitive terms and conditions such as
financial terms are extracted from the Agreement or not disclosed upon the
request of the other Party.




ARTICLE 15.
TERM AND TERMINATION


15.1 Term. This Agreement, which shall commence as of the Restated Effective
Date, shall continue the collaboration contemplated by the Parties under the
Original Agreement, including the First Amendment and Second Amendment thereto,
as modified hereby. The Parties have specifically provided elsewhere in this
Agreement the term during which certain rights and obligations hereunder shall
apply. Unless sooner terminated as provided herein and except as provided in
Section 15.2 below, (a) the remaining provisions of this Agreement relating to
activities in the Co-Promotion Territory shall continue in effect until the date
on which the Parties are no longer entitled to receive a share of Operating
Profits or Losses on any Franchise Product and (b) the remaining provisions of
this Agreement relating to activities in the Licensed Territory shall continue
in effect until the date on which Genentech is no longer required to pay a
royalty on Royalty-Bearing Sales in the Licensed Territory. Those provisions
shall govern the term of the rights and obligations specifically covered
thereby. Upon the expiration, but not an earlier termination, of this Agreement,
all licenses granted by either Party to the other Party hereunder shall become
fully paid up and irrevocable.


15.2 Sale or Purchase of Co-Promotion Rights on Change of Control.


(a) Purchase Option with respect to all Franchise Products and Third Party
Anti-CD20 Products. Genentech may, by written notice by certified mail, return
receipt requested, to IDEC (the "Auction Notice"), indicate a single price (the
"Auction Price") at which Genentech would be willing to purchase from IDEC all
of the rights held by IDEC hereunder with respect to

35

--------------------------------------------------------------------------------



all Licensed Products in the Co-Promotion Territory (the "Purchase Option").
This right will be exercisable at any time if (i) a single stockholder or group
of affiliated stockholders, other than Genentech or an Affiliate, who would be
required to file a Schedule 13D under the Securities Exchange Act of 1934, as
amended, acquires or obtains the right to acquire voting stock of IDEC so that
its total holdings of such stock equal or exceed fifty percent (50%) of the then
outstanding voting stock of IDEC, or (ii) a Third Party acquires or obtains the
right to acquire all or substantially all of the assets of IDEC, in which case
Genentech must exercise such right within ninety (90) days after the date on
which such stockholder or group of stockholders passes the fifty percent (50%)
threshold or the date of such acquisition. Either such event shall be referred
to as a "Change of Control Event." IDEC shall promptly notify Genentech upon
IDEC's receipt of written notice that such Change of Control Event will be
occurring and shall use best efforts to ensure that such notice is given to
Genentech at least ninety (90) days before the occurrence of such Change of
Control Event. The Auction Price may be in the form of (i) cash, (ii) a royalty
on sales of the Licensed Products in the Co-Promotion Territory or (iii) some
combination of the foregoing. Concurrent with the initiation of an Auction
Notice by Genentech under this Section 15.2, a royalty price (the "Royalty
Price") at which Genentech will purchase from IDEC all of the rights held by
IDEC hereunder with respect to all New Products (including G2H7), and Third
Party Anti-CD20 Products for which IDEC entered into a written agreement with
Genentech pursuant to Section 2.6 prior to such date, in the United States shall
be set. The Royalty Price with respect to such New Products and Third Party
Anti-CD20 Products shall be based on the [*] of such product at the time of
Genentech's written notice to IDEC under this Section 15.2 as follows:


 
Stage of Product 
 
Royalty Price
 
Prior to completion of the initial Phase II Clinical Trial(s) for the product:
 
Compensation equivalent to [*] of such product in the United States; provided,
IDEC (or its successor) timely reimburses Genentech, on a calendar quarter
basis, [*] of its Development Costs for developing or marketing such product in
the Co-Promotion Territory through [*] for such product. Genentech shall timely
provide IDEC (or its successor) with quarterly invoices for Development Costs
incurred under this section, and IDEC (or its successor) shall pay such invoices
within sixty (60) days thereof. IDEC (or its successor) shall have the right to
audit such invoices no more than once a calendar year, such audit to be
conducted as provided in accordance with Section 15.2(c)(iii).
 
After completion of the [*] for the product, but prior to [*] of such product:
 
Compensation equivalent to [*] of such product in the United States.
 
After [*] of the product:
 
With respect to such New Products, compensation to IDEC or payment by IDEC to
Genentech equivalent to [*] for such New Product in the United States, and
 
With respect to such Third Party Anti-CD20 Products, compensation to IDEC or
payment by IDEC to Genentech equivalent to the amount otherwise specified to be
paid on such product in the United States [*] as established pursuant to the
provisions of Section 2.6.

 
 
36

--------------------------------------------------------------------------------


 
It is understood and agreed that Genentech shall only be required to make
Royalty Price payments on such New Products or Third Party Anti-CD20 Products
(which were opted in by IDEC pursuant to Section 2.6 prior to the Auction
Notice) which were under development pursuant to an approved or proposed
Development Plan or being commercially sold at the time of such Auction Notice,
and that subsequent development of any products incorporating any protein or
peptide, other than the proteins or peptides that were incorporated into such
New Products or Third Party Anti-CD20 Products, shall not be subject to such
Royalty Price payments.


(b) Sales Option with respect to all Licensed Products. Within thirty (30) days
of receipt of the Auction Notice, IDEC shall notify Genentech in writing whether
it elects to accept the Auction Price for its rights with respect to all
Licensed Products or pay Genentech the Profit Sharing Ratio times the Auction
Price for such Licensed Products (where "the Profit Sharing Ratio" [*] to
purchase all of the rights held by Genentech hereunder with respect to Licensed
Products in the Co-Promotion Territory (the "Sales Option"); provided, however,
if IDEC does not notify Genentech of its election within such period, IDEC shall
be deemed to have sold its rights hereunder with respect to the Licensed
Products in the Co-Promotion Territory at the Auction Price under the Purchase
Option. If Genentech has not received a response within twenty (20) days after
Genentech sends its initial notice hereunder, Genentech shall on the twentieth
(20th) day after sending such initial notice, deliver a second notice by
certified mail, return receipt requested. For the avoidance of doubt, it is
understood and agreed that IDEC shall have no right under this Agreement to
purchase any of the rights held by Genentech hereunder with respect to New
Products, and/or Third Party Anti-CD20 Products for which IDEC entered into a
written agreement with Genentech pursuant to Section 2.6 prior to such date.


(c) On that date which is thirty (30) days after receipt of the Auction Notice:


(i) all rights held by IDEC (including any successor in interest) under Section
2.5 and 2.6, other than with respect to New Products and/or Third Party
Anti-CD20-Products for which IDEC entered into a written agreement with
Genentech pursuant to Section 2.6 prior to such date, shall terminate;


(ii) all rights held by IDEC (including any successor in interest) hereunder
with respect to New Products in the United States, and Third Party Anti-CD20
Products for which IDEC entered into a written agreement with Genentech pursuant
to Section 2.6 prior to such date, including the right to receive further
payments from Genentech shall terminate and Genentech shall thereafter pay IDEC
the Royalty Price for each such product in the United States, without offset of
any kind; such obligation to continue, on a product-by-product basis, for eleven
(11) years from the date of first commercial sale of such product in the United
States (for avoidance of doubt, a sale for “compassionate use” shall not be
deemed a first commercial sale);


(iii) Genentech or its designee shall make its Royalty Price payments to IDEC or
its designee quarterly within sixty (60) days following the end of each calendar
quarter for which such payments are due. Each Royalty Price payment shall be
accompanied by a report

37

--------------------------------------------------------------------------------



summarizing the Net Sales or Operating Profits (or Losses), as applicable, for
such New Product or Third Party Anti-CD20 Product, during the relevant calendar
quarter. IDEC shall have the right, upon written notice to Genentech, and not
more often than once each calendar year, to have an independent accounting firm,
selected by IDEC and reasonably approved by Genentech, inspect Genentech's books
of accounts for the sole purpose of verifying the correctness of calculations or
such costs, expenses or payments made under this Section 15.2 with respect to
sales of such products. Such audits will be conducted at the expense of IDEC;
provided, however, that if the audit results in an adjustment of greater than
[*] or Operating Profits (or Losses), as applicable, in any period, the cost of
the audit will be borne by Genentech. Audit results will be shared with both
Parties. Audits are limited to results in the two (2) years prior to audit
notification;


(iv) if the Purchase Option was elected (or deemed to be elected) pursuant to
Section 15.2(b) with respect to all Licensed Products, all rights held by IDEC
hereunder with respect to the Licensed Products in the Co-Promotion Territory
including the right to receive further payments from Genentech shall terminate
and Genentech shall pay IDEC [*] of the Auction Price that is payable in cash on
such date;


(v) if the Sales Option was elected pursuant to Section 15.2(b) with respect to
all Licensed Products, all rights held by Genentech hereunder with respect to
the Licensed Products in the Co-Promotion Territory shall terminate and IDEC
shall pay Genentech [*] of the price [*] that is payable in cash on such date;


(vi) the purchasing Party's rights under the selling Party's Patents and
Know-how shall become exclusive (with right of sublicense) and non-revocable
with respect to all Licensed Products in the Field and in the Co-Promotion
Territory (and to the extent not already included on such date, such rights
shall include the right to manufacture and have manufactured under the selling
Party’s Patents and Know-How), and the selling Party's license under the
purchasing Party's Patents and Know-how with respect to all Licensed Products in
the Field and in the Co-Promotion Territory shall terminate;


(vii) the selling Party shall (x) extend to the purchasing Party the opportunity
to acquire a non-exclusive license under any Third Party rights Controlled by
the selling Party as of such date, such terms, to the extent reasonably
practicable, to be on the same financial terms as the selling Party has with
respect to such Third Party rights; and (y) to the extent the selling Party is
licensed under any Third Party rights not Controlled by the selling Party on
such date, use its commercially reasonable and diligent efforts to assist the
purchasing Party in obtaining a license for such Third Party rights under the
same financial terms, to the extent reasonably practicable, as the selling Party
has with respect to such Third Party rights, in each case, to the extent such
rights are necessary for the purchasing Party to develop, manufacture or
commercialize the Franchise Products purchased by the purchasing Party as of
such date.


(viii) the selling Party shall use commercially reasonable and diligent efforts
to transfer to the purchasing Party any technology, materials, data and
regulatory submissions, existing and utilized in the development, manufacture
and commercialization of the Franchise Product as of such date, so as to fully
enable the purchasing Party to develop, manufacture and commercialize the
Franchise Product, with the costs of such transfer to be borne by the purchasing
Party;

38

--------------------------------------------------------------------------------



(ix) the selling Party shall make its personnel and other resources reasonably
available to the purchasing Party as necessary to effect an orderly transition
of development, manufacturing and commercialization responsibilities, with the
cost of making such personnel and resources to be borne by the purchasing Party;
and
 
(x) the remaining [*] of the Auction Price that is payable in cash shall be paid
upon the later to occur of (A) thirty (30) days of the date thereafter on which
the purchasing Party manufactures and sells any Licensed Product in the
Co-Promotion Territory or (B) the date on which such technology transfer
(including data and regulatory submissions) is substantially complete.


As used in this Section 15.2(c), “Patents” means IDEC Patent with respect to
IDEC, and Genentech Patents and Genentech NP Patents with respect to Genentech;
and “Know-how” means IDEC Know-how with respect to IDEC, and Genentech Know-how
with respect to Genentech.


(d) In the event of a buy-out of a Franchise Product pursuant to this Sections
15.2:


(i) the Party selling its rights to the Franchise Product shall continue to
supply the amounts of such Franchise Product it was obligated to supply at the
time of such buy-out for a [*] to allow the purchasing Party to obtain an
alternate source of supply, if necessary;


(ii) the Party purchasing the rights to the Franchise Product going forward
shall also receive from the selling Party an exclusive license to use any and
all jointly-owned trademarks pursuant to Section 10.1; and


(iii) the Party purchasing the rights to a Franchise Product shall, to the
extent Third Party rights are passed by the selling Party to the purchasing
Party, pay any and all Third Party royalties.


15.3 Accrued Rights, Surviving Obligations. Termination, relinquishment or
expiration of the Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party prior to such
termination (including paid up irrevocable licenses), relinquishment or
expiration, including damages arising from any breach hereunder. Such
termination, relinquishment or expiration shall not relieve either Party from
obligations under Articles 11, 12, 16 and 18 herein, and any other obligations
which are expressly indicated to survive termination or expiration of the
Agreement.




ARTICLE 16.
INDEMNIFICATION


16.1 Indemnification in the Licensed Territory.


(a) Genentech hereby agrees to save, defend and hold IDEC and its agents and
employees harmless from and against any and all suits, claims, actions, demands,
liabilities, expenses and/or loss, including reasonable legal expense and
attorneys' fees ("Losses") resulting directly from the manufacture, use,
handling, storage, sale or other disposition of chemical agents or

39

--------------------------------------------------------------------------------



Franchise Products sold or used in the Licensed Territory by Genentech, its
Affiliates, agents or sublicensees except to the extent such Losses result from
the negligence of IDEC.


(b) In the event that IDEC is seeking indemnification under Section 16.1(a), it
shall inform Genentech of a claim as soon as reasonably practicable after it
receives notice of the claim, shall permit Genentech to assume direction and
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration), and shall cooperate as requested (at the
expense of Genentech) in the defense of the claim.


(c) IDEC hereby agrees to save, defend and hold Genentech and its agents and
employees harmless from and against any and all suits, claims, actions, demands,
liabilities, expenses and/or loss, including reasonable legal expense and
attorneys' fees ("Losses") resulting directly from the manufacture by IDEC of
Licensed Products sold or used in the Licensed Territory by Genentech, its
Affiliates, agents or sublicensees.


(d) In the event Genentech is seeking indemnification under Section 16.1(c), it
shall inform IDEC of a claim as soon as reasonably practicable after it receives
notice of the claim, shall permit IDEC to assume direction and control of the
defense of the claim (including the right to settle the claim solely for
monetary consideration), and shall cooperate as requested (at the expense of
IDEC) in the defense of the claim.


16.2 Indemnification in the Co-Promotion Territory.


(a) Each Party hereby agrees to save, defend and hold the other Party and its
agents and employees harmless from and against any and all losses resulting
directly or indirectly from the manufacture, use, handling, storage, sale or
other disposition of chemical agents or Franchise Products sold or used in the
Co-Promotion Territory by the indemnifying Party, its Affiliates, agents or
sublicensees, but only to the extent such losses result from the negligence or
willful misconduct of the indemnifying Party or its employees and agents and do
not also result from the negligence or willful misconduct of the Party seeking
indemnification. Any other losses resulting directly or indirectly from the
manufacture, use, handling, storage, sale or other disposition of chemical
agents or Franchise Products in the Co-Promotion Territory shall be charged to
the collaboration as an Other Operating income/Expense at the time such claim is
finally determined, whether by judgment, award, decree or settlement.


(b) In the event that either Party receives notice of a claim with respect to a
Franchise Product in the Co-Promotion Territory, such Party shall inform the
other Party as soon as reasonably practicable. The Parties shall confer how to
respond to the claim and how to handle the claim in an efficient manner.




ARTICLE 17.
DISPUTE RESOLUTION


17.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the term of this Agreement which relate to either
Party's rights and/or

40

--------------------------------------------------------------------------------



obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this Article 17, if and when a dispute arises under this Agreement.
Unless otherwise specifically recited in this Agreement, disputes among members
of each Operating Committee will be resolved as recited in this Article 17. Any
disputes among members of Operating Committees formed hereunder relating to the
collaboration, and which are within the scope of such Operating Committee’s
responsibilities, shall be first referred to the Management Committee by either
Party at any time after such dispute has arisen and such Party believes that
there has been sufficient discussion of the matter at the Operating Committee
level. If the Management Committee is unable to resolve such a dispute within
thirty (30) days of being requested by a Party to resolve an Operating Committee
dispute, any Party may, by written notice to the other, have such dispute
referred to their respective chief executive officers, for attempted resolution
by good faith negotiations within fourteen (14) days after such notice is
received. In the event the designated executive officers are not able to resolve
such dispute, such dispute shall be resolved as follows:
 
(a) [*] if such dispute relates to issues of commercialization of Franchise
Products that are within the scope of the JCC’s responsibilities (including
post-marketing and investigator sponsored trails), Genentech shall have final
decision making authority with respect to such dispute; provided however, that
Genentech may not make a final decision which decision would: (i) establish or
amend an Annual Commercial Operating Budget; (ii) result in the Annual
Commercial Operating Budget approved with a commercialization plan being
exceeded [*] (and to the extent such budget is not exceeded [*] such activities
shall not be deemed an amendment to the budget for purposes of 17.1(a)(i)
above); (iii) assign tasks to IDEC that were not otherwise approved by unanimous
consent of the JCC; (iv) restrict a Party’s rights under Section 5.2(c), or with
respect to the first sentence of Section 5.2(a) restrict a Party’s rights to
deploy a co-promotion sales force in the Co-Promotion Territory as specified in
Section 5.2(a)(except as modified by Section 5.2(b)), in each case, unless the
JCC unanimously agrees otherwise, (v) assign an initial pricing for a Franchise
Product, unless such initial pricing is within [*] of the current price for
C2B8; (vi) materially amend a commercialization plan without the unanimous
approval of the JCC (where “materially amend” means to materially modify the
strategic direction agreed upon by the Parties under such commercialization plan
); or (vii) result in the cessation of development and/or commercialization of a
Franchise Product in the Co-Promotion Territory without the consent of IDEC
(such consent not to be unreasonably withheld); and
 
(b) with respect to all other disputes, either Party may at anytime after the
14-day period invoke the provisions of Section 17.2 hereinafter.


17.2 Arbitration. The parties agree that any dispute, controversy or claim
(except as to any issue relating to intellectual property owned in whole or in
part by IDEC or Genentech) arising out of or relating to this Agreement, or the
breach, termination, or invalidity thereof, shall be resolved through
negotiation and/or binding arbitration. If a dispute arises between the parties,
and if said dispute cannot be resolved pursuant to Section 17.1, the Parties
agree that any unresolved controversy or claim between the parties shall be
resolved by binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, except as modified herein. The
Company and Buyer shall each select one arbitrator and the two arbitrators

41

--------------------------------------------------------------------------------



so selected shall choose a third arbitrator to resolve the dispute. The
arbitration decision shall be rendered in a writing stating the basis on which
the decision was made within six months of conclusion of arbitration and shall
be binding and not be appealable to any court in any jurisdiction. The
prevailing Party may enter such decision in any court having competent
jurisdiction. The arbitration proceeding shall be conducted at the location of
the Party not originally requesting the resolution of the dispute. The Parties
agree that they shall share equally the cost of the arbitration filing and
hearing fees, and the cost of the arbitrator. Each Party must bear its own
attorney's fees and associated costs and expenses.


17.3 Jurisdiction. For the purposes of this Article 17, the Parties agree to
accept the jurisdiction of the federal courts located in the Northern District
of California for the purposes of enforcing awards entered pursuant to this
Article and for enforcing the agreements reflected in this Article.


17.4 Determination of Patents and Other Intellectual Property. Any dispute
relating to the determination of validity of a Party's Patents or other issues
relating solely to a Party's intellectual property shall be submitted
exclusively to the federal court located in the location of the defendant, and
the Parties hereby consent to the jurisdiction and venue of such court.




ARTICLE 18.
MISCELLANEOUS


18.1 Assignment.


(a) With respect to: (i) Licensed Products, either Party may assign any of its
rights under this Agreement in any country to any Affiliates and, with the prior
written consent of the other Party, may delegate its obligations under this
Agreement in any country to any Affiliates; and (ii) New Products, IDEC may,
with the prior written consent of Genentech, assign and/or delegate any of its
rights under this Agreement in any country to any Affiliates; provided, however,
that such assignment shall not relieve the assigning Party of its
responsibilities for performance of its obligations under this Agreement.
Genentech may assign and/or delegate its rights with respect to any New Product
in any country to any Affiliates.


(b) Either Party may assign all of its rights and obligations under this
Agreement in connection with a merger or similar reorganization or the sale of
all or substantially all of its assets, or otherwise with the prior written
consent of the other Party; provided, however, that IDEC may not so assign its
rights and obligations if it is in breach of the provisions of Section 7.7. This
Agreement shall survive any such merger or reorganization of either Party with
or into, or such sale of assets to, another party and no consent (except as
otherwise set forth above) for such merger, reorganization or sale shall be
required hereunder.


(c) This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties. Any assignment not in
accordance with this Agreement shall be void.

42

--------------------------------------------------------------------------------



18.2 Non-Solicitation. The Parties recognize that each Party has a substantial
interest in preserving and maintaining confidential its Confidential Information
hereunder. Each Party recognizes that certain of the other Party's employees,
including those engaged in development, marketing and sale of any Franchise
Product, may have access to such Confidential Information of the other Party.
The Parties therefore agree not to solicit or otherwise induce or attempt to
induce for purposes of employment, any employees from the other Party involved
in the development, marketing or sales of any Franchise Product during the
period in which any Party is developing or commercializing a Franchise Product
in the Co-Promotion Territory hereunder and for a period of two years
thereafter.


18.3 Consents Not Unreasonably Withheld. Whenever provision is made in this
Agreement for either Party to secure the consent or approval of the other, that
consent or approval shall not unreasonably be withheld, and whenever in this
Agreement provision is made for one Party to object to or disapprove a matter,
such objection or disapproval shall not unreasonably be exercised.


18.4 Retained Rights. Nothing in this Agreement shall limit in any respect the
right of either Party to conduct research and development with respect to and
market products outside the Field using such Party's technology.


18.5 Force Majeure. Neither Party shall lose any rights hereunder or be liable
to the other Party for damages or losses on account of failure of performance by
the defaulting Party if the failure is occasioned by government action, war,
earthquake, fire, explosion, flood, strike,
lockout, embargo, mycoplasmal contamination, act of God, or any other cause
beyond the control of the defaulting Party, provided that the Party claiming
force majeure has exerted all reasonable efforts to avoid or remedy such force
majeure; provided however, that in no event shall a Party be required to settle
any labor dispute or disturbance.


18.6 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.


18.7 No Right to Use Names. Except as otherwise provided herein, no right,
express or implied, is granted by the Agreement to use in any manner the name
"IDEC," "Genentech" or any other trade name or trademark of the other Party or
its Affiliates in connection with the performance of the Agreement.


18.8 Notices. All notices hereunder shall be in writing and shall be deemed
given if delivered personally or by facsimile transmission (receipt verified),
telexed, mailed by registered or certified mail (return receipt requested),
postage prepaid, or sent by express courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice; provided, that notices of a change of address shall be effective
only upon receipt thereof).


If to IDEC,
addressed to: IDEC PHARMACEUTICALS CORPORATION

43

--------------------------------------------------------------------------------



3030 Callan Road
San Diego, CA 92121
Attention: Corporate Secretary
Telephone: (858) 431-8500
Telecopy: (858) 431-8755


If to Genentech,
addressed to: GENENTECH. INC.
1 DNA Way
South San Francisco, CA 94080
Attention: Corporate Secretary
Telephone: (650) 225-1000
Telecopy: (650) 952-9881


18.9 Waiver. Except as specifically provided for herein, the waiver from time to
time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party's rights or remedies provided in this
Agreement.


18.10  Severability. If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, be held
to be invalid or unenforceable, then (i) the remainder of this Agreement, or the
application of such term, covenant or condition to Parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law; and (ii) the
Parties hereto covenant and agree to renegotiate any such term, covenant or
application thereof in good faith in order to provide a reasonably acceptable
alternative to the term, covenant or condition of this Agreement or the
application thereof that is invalid or unenforceable, it being the intent of the
Parties that the basic purposes of this Agreement are to be effectuated.


18.11 Governing Law. This Agreement shall be governed by and construed in
accordance with, the laws of the State of California without giving effect to
principles of conflict of laws.


18.12 Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authorized
the ambiguous provision.


18.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


18.14 Entire Agreement. This Agreement, including all Exhibits and the Appendix
attached hereto which are hereby incorporated herein by reference, sets forth
all the covenants, promises, agreements, warranties, representations, conditions
and understandings between the Parties hereto and supersedes and terminates the
Original Agreement between the Parties; provided, Exhibits B and D to the
Original Agreement and the First Amendment and the Second Amendment shall as of
the Restated Effective Date be incorporated herein by reference and

44

--------------------------------------------------------------------------------



deemed Exhibits B and D, the First Amendment and the Second Amendment,
respectively to this Agreement; provided further, with respect to any conflict
between this Agreement and the Original Agreement (including Exhibits B and D,
the First Amendment and the Second Amendment thereto), as to any acts or
omissions by the parties that occurred after the Original Effective Date but
prior to the Restated Effective Date, the terms of the Original Agreement shall
prevail. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as set forth herein and therein; provided, to the extent
the Parties entered into any written agreements (other than the Original
Agreement, the First Amendment or the Second Amendment) with respect to Third
Party intellectual property rights regarding the development, manufacture or
commercialization of Licensed Products prior to the Restated Effective Date, and
to the extent such agreements are in full force and effect immediately prior to
the Restated Effective Date, such agreements (including without limitation, that
certain Letter Agreement between the Parties of May 21, 1996 relating to the
Original Agreement) shall continue in full force and effect under their
respective terms and not be deemed to be superseded by this Agreement. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties hereto unless reduced to writing and signed by the
respective authorized officers of the Parties.


IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.





 
IDEC PHARMACEUTICALS CORPORATION
 
GENENTECH, INC.
             
By:
 /s/ WILLIAM H. RASTETTER
 
By:
 /s/ ARTHUR D. LEVINSON
   
William H. Rastetter
Title:  Chairman and CEO
   
Arthur D. Levinson
Title:  Chairman and CEO

 


GNE 134943.12



45

--------------------------------------------------------------------------------


 
 
APPENDIX 1
TO THE
AMENDED AND RESTATED COLLABORATION BETWEEN IDEC
PHARMACEUTICALS CORPORATION AND GENENTECH, INC.
SCHEDULE OF MASTER DEFINITIONS




1. "Administration Costs" shall have the meaning set forth in Exhibit A to the
Collaboration Agreement.


2. "Affiliate" means an entity that, directly or indirectly, through one or more
intermediaries, is controlled by IDEC or Genentech. As used herein, the term
"control" will mean the direct or indirect ownership of fifty percent (50%) or
more of the stock having the right to vote for directors thereof or the ability
to otherwise control the management of the corporation or other business entity.
For the avoidance of doubt, as of the Restated Effective Date, F. Hoffman-La
Roche AG shall not be considered an Affiliate of Genentech.


3. "Allocable Overhead" shall have the meaning set forth in Exhibit A to the
Collaboration Agreement.


4. "Ancillary Agreements" shall mean the License Agreements, Preferred Stock
Purchase Agreement, Option Agreement, Registration Rights Agreement and
Standstill Agreement.


5. “Annual Commercial Operating Budget” means an annual top line budget with
respect to commercialization activities in any one fiscal year in respect of
Franchise Products in the form attached hereto as Section A.1(a) of Exhibit A.


6 "Approvable Process Event" means a determination by the JDC that the
formulation of C2B8 and the process for C2B8 recovery are commercially viable as
more fully described in Appendix I to the Development Plan.


7. "Asia" means Japan, Bangladesh, Myanmar, Cambodia, Indonesia, People's
Republic of China, Hong Kong, Republic of Korea, Laos, Malaysia, Papua New
Guinea, Philippines, Singapore, Sri Lanka, Republic of China (Taiwan) and
Thailand and the territories and possessions of each.


8. "Business Day" means a day on which banking institutions are open for
business in California.


9. "C2B8" means that certain monoclonal antibody to B cells more particularly
described on Exhibit B to the Collaboration Agreement.
 
1

--------------------------------------------------------------------------------



10. "Certificate of Determination of Preferred Stock" means the Certificate of
Determination of Series A-1 Preferred Stock, Series A-2 Preferred Stock, Series
A-3 Preferred Stock, Series A-4 Preferred Stock, Series A-5 Preferred Stock,
Series A-6 Preferred Stock and Series A7 Preferred Stock, to be filed with the
Secretary of State of the State of California.


11. "Collaboration Agreement" shall mean the Collaboration Agreement dated the
Restated Effective Date between IDEC and Genentech.


12. "Combination Product Adjustment" means the following: in the event a
Franchise Product is sold in the form of a combination product containing one or
more active ingredients in addition to a Franchise Product, Royalty-Bearing
Sales or Net Sales for such combination product will be adjusted by multiplying
actual Royalty-Bearing Sales, or Net Sales as applicable, of such combination
product by the fraction A/(A + B) where A is the invoice price of the Franchise
Product, if sold separately, and B is the invoice price of any other active
component or components in the combination, if sold separately. If, on a
country-by-country basis, the other active component or components in the
combination are not sold separately in said country, Royalty-Bearing Sales or
Net Sales shall be calculated by multiplying actual Royalty-Bearing Sales or Net
Sales of such combination product by the fraction A/C where A is the invoice
price of the Franchise Product if sold separately, and C is the invoice price of
the combination product. If, on a country-by-country basis, neither the
Franchise Product nor the other active component or components of the
combination product is sold separately in said country, Royalty-Bearing Sales or
Net Sales shall be determined by the Parties in good faith.


13. "Control" or "Controlled" means possession of the ability to grant a license
or sublicense as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party.


14. "Co-Promote" means to promote jointly Franchise Products through Genentech,
IDEC and their respective sales forces under a single trademark in a given
country in the Co-Promotion Territory.


15. "Co-Promotion Profits" shall have the same meaning as Operating Profits or
Losses.


16. "Co-Promotion Territory" means, with regard to Licensed Products, the United
States and Canada, with regard to New Products, the United States only.


17. "Cost of Goods Sold" shall have the meaning set forth in Exhibit A to the
Collaboration Agreement.


18. “Cost of Sales” shall have the meaning set forth in Exhibit A to the
Collaboration Agreement.


19. "Delay Option" means the option exercisable by IDEC upon written notice to
Genentech at least thirty (30) days prior to the First Anniversary Date that
IDEC elects to delay [*] of Genentech's investment on the First Anniversary Date
such that either (i) IDEC shall receive in

2

--------------------------------------------------------------------------------



lieu of such delayed portion of the investment, a [*] payment upon the
occurrence of the Patent Milestone Event or instead issue shares of Series A
Preferred Stock, or if the Patent Milestone Event does not occur prior to the
Third Anniversary Date, then (ii) IDEC shall receive the delayed investment in
accordance with Section 2(d) of the Preferred Stock Purchase Agreement; provided
that this Delay Option will not be exercisable by IDEC if the Approvable Process
Event does not occur on or prior to the First Anniversary Date.


20. "Development Costs" shall have the meaning set forth in Exhibit A to the
Collaboration Agreement.


21. "Development Plan" means the comprehensive plan for the development of a
Franchise Product, designed to generate the preclinical, process development,
manufacturing scale-up, clinical and regulatory information required to obtain
Regulatory Approval in the Co-Promotion Territory, and which may be modified
from time to time by the JDC. Development shall refer to all activities related
to preclinical testing, toxicology, formulation, process development,
manufacturing scale-up, quality assurance/quality control, clinical studies and
regulatory affairs for a Franchise Product in connection with obtaining
Regulatory Approvals of such Franchise Product.


22. "Distribution Costs" shall have the meaning set forth in Exhibit A to the
Collaboration Agreement.


23. "Drug Approval Application" means an application for Regulatory Approval
required for commercial sale or use of a Franchise Product as a drug in the
Field in a regulatory jurisdiction.


24. “Excluded Patent” means the rights under any Patent within the following, as
defined in Exhibit G: the Cabilly Patents and the Itakura/Riggs Patents.


25. "First Anniversary Date" means the date which is twelve (12) calendar months
following the Original Effective Date.


26. “First New Product FDA Approval” means the date upon which final approval is
received from the United States Food and Drug Administration with respect to the
first New Product (immediately following which such New Product may be
manufactured and commercially sold in the United States).


27. "FDA Approval Date" means the date on which the United States Food and Drug
Administration grants Regulatory Approval of C2B8 for manufacture and sale in
the United States.


28. "FDA Approval Event" means the FDA Approval Date occurs on or before the
Fifty-Four Month Anniversary Date.


29. "FDA Review Event" means the date on which the relevant United States Food
and Drug Administration public advisory committee meets to determine whether to
recommend approval of the manufacture and sale in the United States of C2B8.

3

--------------------------------------------------------------------------------





30. "Field" means the use of Franchise Product in humans.


31. "Fifty-Four Month Anniversary Date" means that date which is fifty-four (54)
calendar months following the Original Effective Date.


32. “Franchise Products” means Licensed Products and New Products.


33. “G2H7” means (i) that certain humanized monoclonal antibody [*].


34. "Genentech" means Genentech, Inc., a Delaware corporation, and its
Affiliates.


35. "Genentech Know-how" means Information which (i) Genentech discloses to IDEC
under the Collaboration Agreement and (ii) is within the Control of Genentech.


36. “Genentech NP Patent” means the rights under any Patent, other than a
Genentech Patent or Excluded Patent, which covers a method, apparatus, material,
manufacture, use, treatment, process, compound, composition, or
product-by-process necessary to develop, make, use or sell a New Product in the
Field in the Co-Promotion Territory, which Patent is Controlled by Genentech,
including its interest in any Patents owned jointly by the Parties as provided
hereunder.


37. "Genentech Patent" means the rights under any Patent, other than an Excluded
Patent, which covers a method, apparatus, material, manufacture, use, treatment,
process, compound, composition, or product-by-process necessary to develop,
make, use or sell a Licensed Product in the Field, which Patent is Controlled by
Genentech, including its interest in any Patents owned jointly by the Parties as
provided hereunder.


38. "Gross Sales" shall have the meaning set forth in Exhibit A to the
Collaboration Agreement.


39. "IDEC" means IDEC Pharmaceuticals Corporation, a Delaware corporation, and
its Affiliates.


40. "IDEC Know-how" means Information which (i) IDEC discloses to Genentech
under the Collaboration Agreement and (ii) is within the Control of IDEC.


41. "IDEC Patent" means the rights under a Patent which covers a method,
apparatus, material, manufacture, use, treatment, process, compound, composition
or product-by-process (i) useful in the development, manufacture, use or sale of
Licensed Products, or (ii) necessary to develop, make, use or sell a New
Product, in each case which Patent is Controlled by IDEC, including its interest
in any Patents owned jointly by the Parties as provided hereunder.


42. "In2B8" shall have the meaning set forth in Section 2.2. of the
Collaboration Agreement.

4

--------------------------------------------------------------------------------



43. "Information" means techniques and data relating to the Franchise Products,
including, but not limited to, biological materials, inventions, practices,
methods, knowledge, know-how, skill, experience, test data (including
pharmacological, toxicological and clinical test data), analytical and quality
control data, marketing, pricing, distribution, cost, sales, manufacturing,
patent data or descriptions.


44. "Joint Commercialization Committee" or "JCC" means that committee
established pursuant to Section 3.3 of the Collaboration Agreement.


45. "Joint Development Committee" or "JDC" means that committee established
pursuant to Section 3.2 of the Collaboration Agreement.


46. "Joint Finance Committee" or "JFC" means that committee established pursuant
to Section 3.4 of the Collaboration Agreement.


47. “Joint Know-how” means Information developed by or on behalf of a Party
hereunder and which is co-funded by the Parties, including without limitation
being charged against Operating Profits (or Losses).


48. "Licensed Product(s)" means any compound or composition of matter [*]
(including C2B8, but excluding Y2B8 and In2B8 unless the option set forth in
Section 2.3 of the Collaboration Agreement is exercised) (a) developed by IDEC
or (b) the intellectual property rights to which are owned or Controlled, in
whole or in part, by IDEC, in either (a) or (b) as of the Original Effective
Date or during the term of the Collaboration Agreement. Notwithstanding the
foregoing, Licensed Products shall not be considered New Products or Third Party
Anti-CD20 Products.


49. "Licensed Territory" means worldwide (including Asia, pursuant to the First
Amendment (as defined in the Collaboration Agreement)), excluding the
Co-Promotion Territory.


50. "Major European Country" means the United Kingdom, Italy, Germany, France or
Spain.


51. "Management Committee" means that committee established pursuant to Section
3.1 of the Collaboration Agreement.


52. "Marketing Costs" shall have the meaning set forth in Exhibit A to the
Collaboration Agreement


53. "ML/MS Agreement" means the Preferred and Common Stock Purchase Agreement
dated March 16, 1995 by and between ML/MS Associates, L.P. and IDEC, whereby
IDEC reacquired the rights to certain technologies for the treatment of B-cell
lymphomas funded and developed by ML/MS Partners pursuant to a Development
Agreement and related agreements, dated as of February 17, 1988 and October 27,
1988.

5

--------------------------------------------------------------------------------



54. "ML/MS Partners" shall mean ML Technology Ventures, L.P. and Morgan Stanley
Ventures, L.P., and any assignee or successor to ML/MS Partners.


55. "National Exchange" shall mean the Nasdaq National Market or any other
national exchange on which the Common Stock of IDEC is listed.


56. "Net Sales" shall have the meaning set forth in Exhibit A to the
Collaboration Agreement.


57. “New Product” means (i) G2H7 (from and after the date of payment pursuant to
Section 7.1(b)(i) of the Collaboration Agreement) and (ii) any Potential New
Product for which IDEC has exercised an opt-in pursuant to Section 2.5 of the
Collaboration Agreement (from and after the date of payment pursuant to Section
7.1(b)(ii), (iii) or (iv), as applicable, of the Collaboration Agreement). At
the time a Potential New Product becomes a New Product, such New Product shall
be defined to include the [*] was (were) the subject of such Potential New
Product, as well as (x) any modifications to [*] which result from [*] are not
required to obtain Regulatory Approval, and (y) modifications or derivatives to
[*] which result from activities specified in the Development Plan [*].


58. "Operating Committee" means a committee established by the Management
Committee, including but not limited to, the Joint Development Committee, Joint
Commercialization Committee and the Joint Finance Committee.


59. "Operating Profits or Losses" shall have the meaning set forth in Exhibit A
of the Collaboration Agreement.


60. "Option Agreement" means the Option Agreement to be dated as of the Original
Effective Date between Genentech and IDEC.


61. "Original Agreement" shall mean that certain collaboration agreement by and
between the Parties dated March 16, 1995.


62. "Original Effective Date" means March 16, 1995.


63. "Party" means IDEC or Genentech, as applicable.


64. "Parties" means IDEC and Genentech.


65. "Patent(s)" means (i) valid and enforceable letters patent, including any
extension, registration, confirmation, reissue, re-examination or renewal
thereof and (ii) pending applications for letters patent, including any
continuation, division or continuation-in-part.


66. "Patent Costs" means the fees and expenses paid to outside legal counsel and
experts, and filing and maintenance expenses, (i) incurred after the Original
Effective Date in connection with the establishment and maintenance of rights
under Patents covering any Licensed Product, and (ii) incurred after the
Restated Effective Date in connection with the establishment

6

--------------------------------------------------------------------------------



and maintenance of rights under Patents covering any New Product, including, in
each case, costs of patent interference, reexamination, reissue, opposition and
revocation proceedings.


67. "Patent Milestone Event" means the notice of grant in the European Patent
Office or issuance in a Major European Country of the first valid and
enforceable letters patent covering C2B8.


68. "Phase II Clinical Trial" means such studies in humans of the safety, dose
ranging and efficacy of a Franchise Product which have generated sufficient data
to commence a Phase III Clinical Trial.


69. "Phase III Clinical Trial" means a study in humans of the efficacy and
safety of a Franchise Product which is prospectively designed to demonstrate
statistically whether the Franchise Product is effective for use in a particular
indication in a manner sufficient to obtain Regulatory Approval to market that
Franchise Product and which the Joint Development Committee designates as a
Phase III Clinical Trial.


70. "Phase III Milestone Event" means completion of the Pivotal Phase III
Clinical Trial and presentation of the results of the entire Pivotal Phase III
Clinical Trial in a peer-reviewed journal or public forum.


71. "Pivotal Phase III Clinical Trial" means IDEC Protocol #102-05, as amended,
and as further amended by the agreement of the JDC or as otherwise agreed by the
JDC.


72. “Potential New Product” means any protein(s) or peptide(s) (other than G2H7)
[*], and such protein(s) or peptide(s):
 
(a) was (were) acquired by [*] from a Third Party [*] (such Potential New
Product a [*] Potential New Product”); or
 
(b) was (were) acquired by [*] from a Third Party [*] (such Potential New
Product a [*] Potential New Product”) (collectively, [*] Potential New Products
and [*] Potential New Products may be referred to herein as “[*] Potential New
Products”); or
 
(c) was (were) developed by Genentech (including any protein(s) or peptide(s)
acquired by [*] (such Potential New Product a [*] Potential New Product”)).


As used in this Collaboration Agreement, “protein” or “peptide” means any
protein or peptide having a [*]; and “acquired” means, in addition to the direct
acquisition of rights to a product, the indirect acquisition of rights to a
product through the acquisition of [*] Notwithstanding the foregoing, [*] and
Potential New Products and New Products shall not be considered Third Party
Anti-CD20 Products.


73. "Preferred Stock Purchase Agreement" means the Preferred Stock Purchase
Agreement dated the Original Effective Date between IDEC and Genentech.

7

--------------------------------------------------------------------------------



74. "Proceed with Formulation Event" means the affirmative decision by the JDC
to proceed with the current formulation (including modified formulations, if
any, not requiring a halt in current clinical trials) of C2B8 more fully
described in Appendix I to the Development Plan.


75. "Product License Application Filing Event" shall mean the date on which the
first product license application is filed with the United States Food and Drug
Administration for approval of the manufacture and sale of C2B8 in the United
States.


76. "Regulatory Approval" means any approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations of any
federal, state or local regulatory agency, department, bureau or other
governmental entity, necessary for the manufacture and sale of a Franchise
Product in a regulatory jurisdiction.


77. "Registration Rights Agreement" means the 1995 Registration Rights Agreement
dated as of the Original Effective Date between Genentech, ML/MS Associates,
L.P. and IDEC.


78. "Royalty-Bearing Sales" means, as to each Franchise Product in the Licensed
Territory, the gross amount invoiced by Genentech or its permitted sublicensees
for sales to an unrelated Third Party of a Franchise Product in the Licensed
Territory, less (i) trade, cash and quantity discounts or rebates, (ii) credits
or allowances given or made for rejection or return of, and for uncollectible
amounts on, previously sold products or for retroactive price reductions
(including rebates similar to Medicare), (iii) taxes, duties or other
governmental charges levied on or measured by the billing amount, as adjusted
for rebates and refunds, (iv) charges for freight and insurance directly related
to the distribution of Franchise Products (to the extent not paid by the Third
Party customer), and (v) credits or allowances given or made for wastage
replacement, indigent patient and similar programs (but only to the extent such
amounts were included in the gross amount invoiced). The amount obtained by
deducting (i) through (v) from the gross amount invoiced shall then be adjusted
by the Combination Product Adjustment, if applicable. For the avoidance of
doubt, Royalty-Bearing Sales will, following the Restated Effective Date, be
determined in a manner consistent with the practice immediately prior to the
Restated Effective Date, unless otherwise agreed to in writing by the Parties.


79. "Sales Costs" shall have the meaning set forth in Exhibit A to the
Collaboration Agreement.


80. "Sales Returns and Allowances" shall have the meaning set forth in Exhibit A
to the Collaboration Agreement.


81. "Sales Representative" means an employee of either Party or its Affiliates
(i) who is responsible for contacting customers and others who can buy or
influence the buying decision on the applicable Franchise Product in the
applicable country in the Co-Promotion Territory, and (ii) whose success at such
activities is a significant factor in the ongoing employment of the individual,
and shall exclude an employee of either Party or an Affiliate engaged in
telemarketing, professional education, and similar indirect activities in
support of direct selling.

8

--------------------------------------------------------------------------------



82. "Stability Benchmark Date" means the date on which the accelerated stability
study has been completed and data has been reviewed by the JDC as more fully
described on Appendix I to the Development Plan.


83. "Standstill Agreement" means the Standstill Agreement to be dated as of the
Original Effective Date between Genentech and IDEC.


84. "Third Anniversary Date" means that date which is thirty-six months
following the Original Effective Date.


85. "Third Party" means any entity other than IDEC or Genentech.


86. “Third Party Anti-CD20 Products” means any protein or peptide [*] that is
controlled (either before or after Genentech decides to seek a license to the
same) by any Third Party. As used in the previous sentence, “controlled” means
that such Third Party had the ability to grant a license or sublicense to
develop and commercialize such product without violating the terms of any
agreement or other arrangement it had with any other Third Party.
Notwithstanding the foregoing, Third Party Anti-CD20 Products shall not be
considered Potential New Products or New Products.
87. "Third Party Royalties" means royalties payable by either Party to a Third
Party in connection with the manufacture, use or sale of Franchise Products.


88. "Y2B8" shall have the meaning set forth in Section 2.2 of the Collaboration
Agreement.




#133618 v10
 
 
9

--------------------------------------------------------------------------------




 
EXHIBIT A


FINANCIAL PLANNING, ACCOUNTING AND REPORTING
FOR THE
AMENDED AND RESTATED IDEC/GENENTECH COLLABORATION AGREEMENT




This Exhibit A to the Amended and Restated Collaboration Agreement (the
"Collaboration Agreement") dated as of June 19, 2003, between IDEC
Pharmaceuticals Corporation ("IDEC") and Genentech, Inc. ("Genentech") addresses
the financial planning, accounting policies and procedures to be followed in
determining Operating Profits or Losses and related sharing of revenue and
expenses in the Co-Promotion Territory. Terms not defined in this Exhibit shall
have the meanings set forth in the Schedule of Master Definitions which is
attached as Appendix 1 to the Collaboration Agreement, or to the extent not in
the Schedule of Master Definitions, in the Collaboration Agreement.


This Exhibit sets forth the principles for reporting actual results and budgeted
plans of the combined operations in the Co-Promotion Territory, the frequency of
reporting, the use of a single functional currency for reporting, and the
methods of determining payments to the Parties and auditing of accounts.


For purposes of this Exhibit only, the consolidated accounting of operations for
the collaboration in the Co-Promotion Territory shall be referred to as GenIDEC.
GenIDEC is not a legal entity and has been defined for identification purposes
only.


A.1. Principles of Reporting


The results of operations of GenIDEC will be presented in the following format
(as to all Franchise Products and also on a product-by-product basis), with the
categories as defined in Section A.4 below:
 
A.1 (a)        Income Statement
     
IDEC
Genentech
Total
Gross Sales
less Sales Returns and Allowances
= Net Sales
less Cost of Sales
= Gross Profits
less Marketing Costs
less Sales Costs
less Development Costs chargeable to GenIDEC
less Other Operating Income/Expense
= Contribution
less Distribution Costs
less Administration Costs
= Operating Profit (Loss)
     




1

--------------------------------------------------------------------------------




It is the intention of the Parties that the interpretation of these definitions
will be consistent with generally accepted accounting principles in the United
States.


A.1 (b) Subcomponent Reporting


For reporting purposes only, expenses will be identified for the budget,
forecast, and quarterly actuals reporting events within this Section A.1 by the
following detail sub-components within the aggregate Income Statement expense
components specified under Section A.1(a):


Cost of Sales - cost of goods sold (COGS), cost of sales royalties, freight &
other


Marketing - marketing promotion, market research, marketing headcount


Sales - sales headcount, sales promotion & sales operations


Development - by indication label-enabling activities & trials, by indication
post-marketing activities & trials


The requirement defined within Section 4.5, 5.4 (b) and 17.1(a) not to exceed
budget by [*] without unanimous JDC or JCC approval, as applicable, shall not
apply to these reporting detail sub-components, but shall only apply to the
aggregate expense components specified within the Income Statement format
specified within Section A.1(a).


A.2. Frequency of Reporting


The fiscal year of GenIDEC will be a calendar year.


Reporting by each Party for GenIDEC revenues and expenses will be performed as
follows (with copies provided to the JFC and to the other Party):
 
Reporting Event
Frequency
Timing of Submission
Actuals
Quarterly
Q1-Q3:         +30 days
Q4:                +45 days
Forecasts
(rest of year - by month)
Quarterly
Mid Quarter
Budgets
(one year - by month)
Annually
October 31st
Long Range Plan
(current year plus 5 years)
Annually
July 31st





2

--------------------------------------------------------------------------------


 
Genentech will be responsible for the preparation of consolidated reporting
(actuals, budgets, forecasts, and long range plans), calculation of the
profit/loss sharing and determination of the cash settlement. Genentech will
provide the JFC (and IDEC) within five working days of the submission date shown
above, a statement showing the consolidated results (and forecasts) and
calculations of the profit/loss sharing and cash settlement required in a format
agreed to by the Parties.


Reports of actual results compared to budget (as to all Franchise Products and
also on a product-by-product basis) will be made to the Operating Committees on
a quarterly basis. After approval by the JFC as to amounts, the JFC will forward
the report to the Management Committee for its approval. Line item variances
from budgets judged to be significant by the JFC will only be included in
calculation of Operating Profit and Loss when approved by the JCC and the
Management Committee.


On a monthly basis Genentech will supply IDEC with Gross Sales (as to all
Franchise Products and also on a product-by-product basis) in units, local
currency and U.S. dollars by country of each month’s sales according to
Genentech's sales reporting system, which shall be consistent with the
definitions in Section A.4.


The Joint Finance Committee will meet as appropriate to review and approve the
following (as to all Franchise Products and also on a product-by-product basis):
 

-  
Actual Results

-  
Forecasts

-  
Budget

-  
Inventory Levels

-  
Sales Returns and Allowances

-   Other financial matters, including each Party's methodologies for charging
costs and allocating Sales Representatives to GenIDEC for actuals, forecasts,
budgets and long range plans and the results of applying such methodologies.

 


A.3. Budget and Long Range Plan


Responsibility for the Budget and Long Range Plan with regard to Licensed
Products, [*] will rest with the JCC and the JDC, who will develop budgets for
development and commercialization in coordination with the Joint Finance
Committee, subject to final approval by the Management Committee.


Responsibility for the Budget and Long Range Plan with regard to New Products,
including, without limitation, G2H7, and with regard to all Franchise Products
(including, without limitation, C2B8) [*] will rest with Genentech, who will
develop budgets for development and commercialization in coordination with the
Joint Finance Committee, subject to final approval by the Management Committee.



3

--------------------------------------------------------------------------------



Budgets will be prepared annually for the following full calendar year
containing monthly details/numbers.


Budgets will be supplemented with high level business plans and costs for
clinical trials, registration applications, and plans for product introduction,
sales efforts and promotion as approved by the Joint Development Committee and
Joint Commercialization Committee. Budgets, once ratified by the Management
Committee, can only be changed with the approval of the Management Committee
(with the exception of the provisions outlined in Sections 4.5 and 5.4(b) of the
Collaboration Agreement).


A five-year Long Range Plan for GenIDEC will be established on a yearly basis
under the direction of the Management Committee and submitted to Genentech and
IDEC by July 31st.


A.4. Definitions


A.4.1  "Administration Costs" means, as to each Franchise Product in the
Co-Promotion Territory, costs chargeable to GenIDEC equal to [*] of the sum of
each Party's own Marketing Costs and Sales Costs and Development Costs (each,
only to the extent chargeable to GenIDEC), subject to a cap for each Party, as
to all Franchise Products, in each calendar year of [*] (subject to annual
increases per the PPI).


A.4.2 "Allocable Overhead" means costs incurred by a Party or for its account
which are attributable to a Party's supervisory, services, occupancy costs,
corporate bonus (to the extent not charged directly to department), and its
payroll, information systems, human relations or purchasing functions and which
are allocated to company departments based on space occupied or headcount or
other activity-based method. Allocable Overhead shall not include any costs
attributable to general corporate activities including, by way of example,
executive management, investor relations, business development, legal affairs
and finance.


A.4.3. "Cost of Goods Sold" means, as to each Franchise Product in the
Co-Promotion Territory, the fully burdened cost of such Franchise Product in
final therapeutic form as limited by Section 8.2 or Section 8.6. The fully
burdened cost of each Franchise Product will be determined in accordance with
generally accepted accounting principles in the United States as applied by the
Party performing or contracting for each stage of the manufacturing process and
will include direct labor, material, product testing costs and Allocable
Overhead.


A.4.4. "Cost of Sales" means, as to each Franchise Product in the Co-Promotion
Territory, Cost of Goods Sold, Third Party Royalties (except to ML/MS Partners)
(i.e., any allocable intellectual property acquisition and licensing costs) and
outbound freight on sales if borne by the seller.


A.4.5. "Development Costs" means, as to each Franchise Product in the
Co-Promotion Territory, costs, including Allocable Overhead, required to obtain
the authorization and/or ability to manufacture, formulate, fill, ship and/or
sell such Franchise Product in the Field in commercial quantities in the
Co-Promotion Territory. Development Costs shall include but are not limited to
the cost of studies on the toxicological, pharmacokinetic, metabolic or clinical

4

--------------------------------------------------------------------------------



aspects of such Franchise Product conducted internally or by individual
investigators, or consultants necessary for the purpose of obtaining and/or
maintaining approval of such Franchise Product in the Field by a government
organization in a country of the Co-Promotion Territory, and costs for
preparing, submitting, reviewing or developing data or information for the
purpose of a submission to a governmental authority to obtain and/or maintain
approval of such Franchise Product in the Field in a country of the Co-Promotion
Territory as well as costs of process development scale-up and recovery
(including plant costs). In addition, Development Costs in the Co-Promotion
Territory shall include the cost of post-launch clinical studies in support of
such Franchise Product in the Field in the Co-Promotion Territory. Development
Costs in the Co-Promotion Territory shall include expenses for compensation,
benefits and travel and other employee-related expenses, as well as data
management, statistical designs and studies, document preparation, and other
expenses associated with the clinical testing program. Development Costs that
are to be paid solely by one but not both of the Parties as set forth in Section
2.3 of the Collaboration Agreement shall not be included in the determination of
Operating Profits (Losses).


A.4.6. "Distribution Costs" means, as to each Franchise Product in the
Co-Promotion Territory, the costs, including Allocable Overhead, specifically
identifiable to the distribution of such Franchise Product including customer
services, collection of data of sales to hospitals and other end users (e.g. DDD
sales data), order entry, billing, credit and collection and other activities
described in Section 5.3 of the Agreement. For the purpose of this Agreement,
only Genentech will charge GenIDEC for Distribution Costs an amount of [*] of
Net Sales in a lump sum.


A.4.7. "Gross Sales" means, as to each Franchise Product in the Co-Promotion
Territory, the gross amount invoiced by either Party or their Affiliates or
permitted sublicensees for sales of such Franchise Product to Third Parties in
the Co-Promotion Territory.


A.4.8. "Marketing Costs" means, as to each Franchise Product in the Co-Promotion
Territory, the costs, excluding Allocable Overhead, of marketing, promotion,
advertising, professional education, product related public relations,
relationships with opinion leaders and professional societies, market research,
healthcare economics studies and other similar activities directly related to
such Franchise Product and approved by the Joint Commercialization Committee.
Such costs will include both internal costs (e.g., salaries, benefits, supplies
and materials, etc.) as well as outside services and expenses (e.g.,
consultants, agency fees, meeting costs, etc.). Marketing Costs shall also
include activities related to obtaining reimbursement from payers and costs of
sales and marketing data. Marketing Costs will specifically exclude the costs of
activities which promote (i) either Party’s business as a whole without being
product specific (such as corporate image advertising), or (ii) non-Franchise
Products.


A.4.9. "Net Sales" means Gross Sales less Sales Returns and Allowances.


A.4.10. "Operating Profit or Loss" means, as to all Franchise Products (or,
where applicable, on a product-by-product basis), GenIDEC’s Net Sales less the
following items: Cost of Sales, Marketing Costs, Sales Costs, Development Costs,
(to the extent chargeable to GenIDEC), Other Operating Income/Expense,
Distribution Costs and Administrative Costs, for a given period.

5

--------------------------------------------------------------------------------



A.4.11.  "Other Operating Income/Expense" means other operating income or
expense from or to third parties which is not part of the primary business
activity of GenIDEC, but is considered and approved by the Joint Finance
Committee as income or expense generated from GenIDEC operations, and limited to
the following:


- Inventory Write-Offs
- Patent Costs (as defined and to the extent permitted in the Collaboration
Agreement)
- Product liability insurance to the extent the Parties obtain a joint policy
- Other (To be approved by JFC)


A.4.12. "Sales Costs" means, as to each Franchise Product in the Co-Promotion
Territory (to the extent practicable and without being overly burdensome to
provide, Sales Costs will be identifed on a product-by-product basis, otherwise
such Sales Costs shall be attributed between the products in a reasonable manner
as determined by the JFC), costs, including Allocable Overhead, approved by the
JCC and the annual budget and specifically identifiable to the sales of such
Franchise Product to all markets in the Co-Promotion Territory including the
managed care market. Sales Costs shall include costs associated with Sales
Representatives, including compensation, benefits and travel, supervision and
training of the Sales Representatives, sales meetings, and other sales expenses.
Sales Costs will not include the start-up costs associated with either Party's
sales force, including recruiting, relocation and other similar costs.


A.4.13. "Sales Returns and Allowances" means, as to each Franchise Product in
the Co-Promotion Territory, the sum of (a), (b) and (c) where (a) is a
provision, determined under generally accepted accounting principles in the
United States, for (i) trade, cash and quantity discounts or rebates (other than
price discounts granted at the time of invoicing and which are included in the
determination of Gross Sales), (ii) credits or allowances given or made for
rejection or return of, and for uncollectible amounts on, previously sold
products or for retroactive price reductions (including Medicare and similar
types of rebates), (iii) taxes, duties or other governmental charges levied on
or measured by the billing amount, as adjusted for rebates and refunds, (iv)
charges for freight and insurance directly related to the distribution of such
Franchise Product, and (v) credits or allowances given or made for wastage
replacement, indigent patient and any other sales programs agreed to by the
Parties, (b) is a periodic adjustment of the provision determined in (a) to
reflect amounts actually incurred for (i), (ii), (iii), (iv) and (v), and (c) is
the Combination Product Adjustment as defined in the Agreement, if any.
Provisions allowed in (a) and adjustments made in (b) and (c) will be reviewed
by the Joint Finance Committee.


A.5. Foreign Exchange


The functional currency for accounting for operating profit will be U.S.
Dollars.


The statement of operations will be translated into U.S. dollars using the
average exchange rate for the reporting period.


A.6 Audit and Interim Reviews

6

--------------------------------------------------------------------------------



A.6.1 Either Party shall have the right to request that an independent
accounting firm selected by such requesting Party, and approved by the other
Party (such approval not to be unreasonably withheld), perform an audit or
interim review of the other Party's books (as to all Franchise Products and also
on a product-by-product basis) in order to express an opinion regarding said
Party's compliance with generally accepted accounting principles. Such audits or
review will be conducted at the expense of the requesting Party.


A.6.2 Either Party shall have the right to request that an independent public
accounting firm selected by such requesting Party, and approved by the other
Party (such approval not to be unreasonably withheld), perform an audit of the
other Party's books of accounts (as to all Franchise Products and also on a
product-by-product basis) for the sole purpose of verifying compliance with the
Agreement. Such audits will be conducted at the expense of the requesting Party;
provided, however, that if the audit results in an adjustment of greater that
[*] of Operating Losses or Profits in any period, the cost of the audit will be
borne by the Party audited. Audit results will be shared with both Parties.
Audits are limited to results in the two (2) years prior to audit notification.


A.6.3 Each Party shall provide the other Party, as reasonably requested,
sharable work product generated by such Party or its accountants with respect to
Franchise Products in preparation of such providing Party’s obligation to comply
with the reporting obligations mandated under the Sarbanes Oxley Act of 2002
(including implemented federal regulations thereunder); provided, such providing
Party shall have the right to redact such work product to (i) remove any
reference to any products other than a Franchise Product, and (ii) to preserve
any right of confidentiality not otherwise governed by the terms of Article 11
of the Collaboration Agreement; provided further, such receiving Party shall
only use such information disclosed hereunder to assist it in complying with the
reporting obligations mandated under the Sarbanes Oxley Act of 2002. All costs
incurred by the providing Party in complying with such request shall be
reimbursed by the receiving Party.


A.6.4 At either Party’s written request, the other Party shall, to the extent
commercially reasonable and practicable, commission, facilitate, support, and/or
assist an independent accounting firm with the execution of an agreed-upon
procedures engagement (and written report thereon), whose scope, frequency and
timing will be mutually agreed upon by the Parties, to support the requesting
Party's relevant internal control understanding and compliance assertions. All
costs incurred by the other Party in complying with such request shall be
reimbursed by the requesting Party.


A.7. Payments between the Parties


Balancing payments between the Parties will be approved by the Management
Committee based on Operating Profit or Loss. Payments will be made quarterly
based on actual results within 60 days after the end of each quarter, adjusted
for reimbursement of the net expenses or income incurred or received by each
Party.


A.8. Accounting for Development Costs, Marketing Costs and Sales Costs


All Development Costs, Marketing Costs and Sales Costs will be based on the
appropriate costs definition stated in Section A.4 of this Exhibit.

7

--------------------------------------------------------------------------------





Each party shall report Development Costs in a manner consistent with its
Project Cost System. In general, these project cost systems report actual time
spent on specific projects, apply the actual labor costs, capture actual costs
of specific projects and allocate other expenses to projects. For Marketing
Costs, the Parties will report costs based on spending in Marketing departments.
The Parties acknowledge that the methodologies used will be based on systems in
place and consistent with Section A.11 of this Exhibit.


For the purpose of determining Sales Costs, the Parties, through the JCC and JFC
shall determine the number of Sales Representatives selling Franchise Products
during the period and develop a method consistent with Sections A.4 and A.11 of
this Exhibit to allocate Sales Costs to those Sales Representatives.


A.9. Sharing of Operating Profits and Losses


The Parties agree to share the Operating Profit or Loss resulting from the
collaborative arrangement in the Co-Promotion Territory according to the
following manner:


A.9.1 Licensed Products. With regard to Licensed Products, including without
limitation, C2B8, for each calendar year or portion thereof prior to the First
New Product FDA Approval, IDEC and Genentech shall receive 30% and 70%,
respectively, of the first $50 million in Operating Profits (calculated solely
with respect to Licensed Products) and 40% and 60%, respectively, of Operating
Profits (calculated solely with respect to Licensed Products) in excess of $50
million. To the extent there is an Operating Loss (calculated solely with
respect to Licensed Products) on sales of Licensed Product in the Co-Promotion
Territory in any calendar year, IDEC shall absorb 30% and Genentech 70% of such
loss; provided, however, that: (i) Genentech shall finance the cost of building
inventory necessary for product launch, bridging or other studies required under
Section 8.1 of the Collaboration Agreement and other pre-launch marketing or
commercial activities approved by the Joint Commercialization Committee and the
Joint Finance Committee, and (ii) IDEC shall repay its 30% share of such costs
following product approvals from the Operating Profits allocated to IDEC in any
calendar quarter. If repayment is not complete three years following first
approval, IDEC shall complete repayment in a lump sum at the end of the next
calendar quarter. Interest on any such repayment will be charged at a rate equal
to the sum of [*].


A.9.2 New Products Prior to the First New Product FDA Approval. With regard to
New Products (including without limitation G2H7), prior to the First New Product
FDA Approval, in each calendar year IDEC and Genentech shall pay 30% and
70% respectively, of all Operating Losses (calculated solely with respect to New
Products).


A.9.3 All Franchise Products following the First New Product FDA Approval. With
regard to all Franchise Products, including without limitation C2B8 and G2H7,
following the First New Product FDA Approval, for each calendar year or portion
thereof, IDEC and Genentech shall receive (or pay):
 
(i) 30% and 70%, respectively, of the first 50 million in Operating Profits
(calculated with respect to all Franchise Products); except that for the
calendar year in which the First New Product FDA Approval occurs, this first 50
million Operating Profits tier shall only apply with respect to

8

--------------------------------------------------------------------------------



 
Operating Profits of all Franchise Products if this first 50 million Operating
Profits tier has not been completely achieved, and then only to the extent it
has not been achieved, with respect to Operating Profits of Licensed Products
(as defined within A.9.1) prior to the First New Product FDA Approval; and
 
(ii) 38% and 62%, respectively, of the Operating Profits (calculated with
respect to all Franchise Products) in excess of the first 50 million in
Operating Profits (calculated with respect to all Franchise Products) until the
First Threshold Date (as used herein the “First Threshold Date” means the later
of (x) the first date the Gross Sales in any calendar year (calculated only with
respect to the New Products in the United States) reaches $150,000,000 or (v)
January 1 of the calendar year following the calendar year in which the First
New Product FDA Approval occurs if Gross Sales of New Products reached
$150,000,000 within the same calendar year in which the First New Product FDA
Approval occurred); and
 
(iii) 35% and 65% respectively, of the Operating Profits (calculated with
respect to all Franchise Products) in excess of the first 50 million  in
Operating Profits (calculated with respect to all Franchise Products) following
the First Threshold Date and until the Second Threshold Date (as used herein the
“Second Threshold Date” means the later of (x) the first date the Gross Sales in
any calendar year (calculated only with respect to New Products in the United
States) reaches $350,000,000 or (y) January 1 of the calendar year following the
calendar year in which the First Threshold Date occurs); and
 
(iv) 30% and 70%, respectively, of the Operating Profits (calculated with
respect to all Franchise Products) following the Second Threshold Date; and
 
(v) 30% and 70%, respectively, of any Operating Losses, calculated with respect
to all Franchise Products.


Within a calendar month that the First Threshold Date or the Second Threshold
Date is met, Operating Profits shall be calculated by (x) pro-rating the
expenses in such month on a straight line basis to pre and post threshold time
frames, (y) identifying daily product sales within such calendar month by the
pre and post threshold timeframes and (z) allocating their related Cost-of-Sales
by the proper product sales proportions for pre and post threshold timeframes.


A.10. Start of Operations


Operation of GenIDEC will be deemed to have commenced on April 1, 1995. Costs
incurred prior to April 1, 1995, are not chargeable to GenIDEC. Costs incurred
with respect to a Potential New Product prior to the time such product becomes a
New Product under the Collaboration Agreement are not chargeable to GenIDEC.


A.11. Guidelines for Charging Costs


The following guidelines shall be used in determining amounts chargeable to
GenIDEC subject to the cost definitions in Section A.4 of this Exhibit. Disputes
over the allocation of costs are not subject to Genentech’s tie breaking vote
under Section 17.1.

9

--------------------------------------------------------------------------------



 

 
A.11.1
If an expense is specifically and exclusively (i.e., for no other product) used
for the development or commercialization of a Franchise Product in the Field in
the Co-Promotion Territory, then 100% of the expense will be charged to GenIDEC.

 

 
A.11.2
If an expense is specifically and exclusively (i.e., for no other product) used
for the development or commercialization of a Franchise Product in the Field in
both the Co-Promotion Territory and the Licensed Territory, then the following
shall apply:




   
(a)
If the portion of that expense used for the development or commercialization of
such Franchise Product in the Field in the Licensed Territory can be objectively
determined through specific means (e.g., man hours of effort, amounts consumed,
etc.), then the amount so used will be charged to Genentech and the remaining
portion will be charged to GenIDEC.




   
(b)
If the Franchise Product is a Licensed Product and if the portion of that
expense used for the development or commercialization of such Franchise Product
in the Field in the Licensed Territory cannot be objectively determined through
specific means, then only the direct and incremental costs related to such
Franchise Product in the Field in the Licensed Territory will be charged to
Genentech and the remaining portion will be charged to GenIDEC.




   
(c)
If the Franchise Product is a New Product and if the portion of that expense
used for the development or commercialization of such Franchise Product in the
Field in the Licensed Territory cannot be objectively determined through
specific means, then only the direct and incremental costs related to such
Franchise Product in the Field in the Co-Promotion Territory will be charged to
GenIDEC and the remaining portion will be charged to Genentech.


 

 
A.11.3
If an expense within the Co-Promotion Territory is not specifically and
exclusively (i.e., for other products in addition to a Franchise Product) used
for the development or commercialization of a Franchise Product in the Field in
the Co-Promotion Territory, then the following shall apply:


 

   
(a)
If the portion of that expense used for the development or commercialization of
a Franchise Product in the Field in the Co-Promotion Territory can be
objectively determined through specific means (e.g., man hours of effort,
amounts consumed, etc.), then the amount so used will be charged to GenIDEC.




   
(b)
If the portion of that expense used for the development or commercialization of
a Franchise Product in the Field in the Co-Promotion Territory cannot be
objectively determined through specific means, then only the direct and
incremental costs related to the Franchise Product in the Field shall be charged
to GenIDEC.



10

--------------------------------------------------------------------------------


 
 
Exhibit B
 
C2B8


“C2B8” shall have the meaning as defined in Exhibit B to the Original Agreement.



1

--------------------------------------------------------------------------------





Exhibit D
 
IDEC - Third Party License Agreements


“IDEC- Third Party License Agreements” shall have the meaning as defined in
Exhibit D to the Original Agreement.



1

--------------------------------------------------------------------------------





Exhibit G


Excluded Patents


Cabilly Patents
“Cabilly Patents” shall mean the “Licensed Patents” as defined in Section 1.09
of the Cabilly License (as defined in the Collaboration Agreement).


Itakura/Riggs Patents
“Itakura/Riggs Patents” shall mean any of the U.S. patents listed below and any
and all divisionals, continuations, continuations-in-part, reissues,
reexaminations or extensions of these patents or of any application from which
these U.S patents claim priority, as well as foreign counterparts of the
foregoing.


U.S. 4,356,270
U.S. 4,366,246
U.S. 4,425,437
U.S. 4,431,739
U.S. 4,563,424
U.S. 4,571,421
U.S. 4,704,362
U.S. 4,812,554
U.S. 5,221,619
U.S. 5,420,020
U.S. 5,583,013


1

--------------------------------------------------------------------------------

